[Cite as State v. Prade, 2014-Ohio-1035.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.       26775

        Appellant

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
DOUGLAS PRADE                                         COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellee                                      CASE No.   CR 98 02 0463

                                 DECISION AND JOURNAL ENTRY

Dated: March 19, 2014



        WHITMORE, Judge.

        {¶1}     Appellant, the State of Ohio, appeals from the judgment of the Summit County

Court of Common Pleas, granting Appellee, Douglas Prade’s, petition for post-conviction relief.

This Court reverses.

                                                  I

        {¶2}     On November 26, 1997, Dr. Margo Prade was severely bitten on the underside of

her upper, left arm, shot six times at close range, and left to die in the driver’s seat of her Dodge

Grand Caravan. The murder took place in the back parking lot of Margo’s medical office.

Security footage from the adjacent car dealership, while exceedingly poor in quality, captured

certain details surrounding the murder. Specifically, the footage depicted: (1) a small car waiting

in the medical office parking lot; (2) Margo’s van entering the lot; (3) the small car repositioning

itself while Margo parks her van alongside the fence separating her lot from the car dealership’s

lot; (4) a single, unidentifiable person exiting the small car, walking to the passenger’s side of
                                                  2


Margo’s van, and entering it; and (5) that same person exiting the van, returning to the small car,

and driving away a short while later. Margo never exited her van. Rather, forensic evidence

showed that her killer entered the van on the front passenger’s side and murdered her while the

two were inside the van. Margo’s body was discovered more than an hour after her murder by a

medical assistant from her office.

           {¶3}   In 1998, Prade, Margo’s ex-husband and an Akron Police Department Captain,

was indicted for her aggravated murder. He was also indicted for the possession of criminal

tools and the interception of Margo’s wire, oral, or electronic communications. The interception

charge stemmed from evidence that he had used a recording device to tape phone calls made or

received at the marital residence for a substantial amount of time, both before and after Prade

and Margo’s divorce. One critical aspect of the case involved the bite mark to Margo’s left arm.

The bite mark left an impression on Margo’s lab coat as well as a bruise on her arm.

Photographs of the bite mark were taken and Margo’s lab coat was sent to the FBI for DNA

testing.

           {¶4}   A serologist technician from the FBI cut out the bite mark section of Margo’s lab

coat (“the bite mark section”). The bite mark section was bigger than the bite mark itself and

measured approximately two and a half inches wide and between one to two inches high.1

Subsequently, a DNA examiner made three cuttings from inside the bite mark. The cuttings

were all approximately a quarter inch by a quarter inch in size and were taken from the left-hand

side, middle, and right-hand side of the bite mark. In July 1998, the FBI reported that it had

conducted polymerase chain reaction testing (“PCR testing”) on the three cuttings and, due to the



1
 Because the cutting was not symmetrical, one side of the bite mark section was higher than the
other side.
                                                 3


enormous amount of Margo’s DNA that was present on the cuttings, only found DNA that was

consistent with Margo’s DNA.

       {¶5}    Once the FBI finished with the bite mark section, it was sent to the Serological

Research Institute (“SERI”) for further testing. To see if the bite mark section contained any

saliva (an expected source of epithelial cells for DNA testing), SERI mapped the entire bite mark

section for amylase, a component of saliva. The initial mapping showed the probable presence

of amylase. Because dispositive confirmative testing was necessary, the scientists at SERI made

three additional cuttings of the bite mark section at the three areas indicating probable presence

of amylase. The cuttings were approximately a quarter inch by an eighth of an inch and were

taken from the middle of the rightmost side, the top of the leftmost side, and the bottom of the

leftmost side of the bite mark. Despite the initial mapping results, the confirmatory test indicated

that the cuttings were negative for amylase. SERI then performed PCR testing on the cuttings

and confirmed the FBI’s finding that the only DNA found was consistent with Margo’s profile.

SERI reported its findings in September 1998.

       {¶6}    At trial, the jury heard a substantial amount of evidence about Margo and Prade’s

relationship as well as the results of the DNA testing. Additionally, the jury heard from three

dental experts tendered for the purpose of offering their expert opinion on the bite mark. Of the

State’s two experts, one testified that the bite mark was consistent with Prade’s dentition while

the other testified that Prade was the biter. Meanwhile, the defense expert testified that Prade

lacked the ability to bite anything forcefully due to the fact that he wore a poorly fitted upper

denture, which easily released under pressure. The jury also heard from two eyewitnesses who

placed Prade at the scene around the time of the murder. After several weeks of trial and the

presentation of 53 witnesses, including Prade himself, the jury found Prade guilty on all counts.
                                                4


The trial court sentenced Prade to life in prison. Prade then appealed, and this Court affirmed his

convictions. State v. Prade, 139 Ohio App.3d 676 (9th Dist.2000).

       {¶7}    While serving his life sentence, Prade filed two applications for DNA testing

pursuant to R.C. 2953.71, et seq. Although DNA evidence had been admitted at trial, both of

Prade’s applications sought additional testing due to scientific advancements that had occurred

since the trial. Specifically, Prade sought Y chromosome short tandem repeat (“Y-STR”) testing,

which, unlike PCR testing, allows for male DNA profiling when a small amount of male DNA

has been mixed with an overwhelming amount of female DNA. The second application for

testing ultimately resulted in the issuance of State v. Prade, 126 Ohio St.3d 27, 2010-Ohio-1842.

In Prade, the Ohio Supreme Court held that “definitive” prior DNA testing, within the meaning

of R.C. 2953.74(A), had not occurred in this case due to the inherent limits of PCR testing.

Prade at ¶ 15-23. Accordingly, the Supreme Court remanded the matter to the trial court for it to

conduct an analysis under R.C. 2953.74(B) and 2953.71(L) and “consider whether new DNA

testing would be outcome-determinative.” Id. at ¶ 28-30.

       {¶8}    On remand, both parties briefed the issue of whether new DNA testing would be

outcome-determinative in this matter.     The trial court determined that there was “a strong

probability [] that no reasonable juror would find [Prade] guilty of aggravated murder” if a DNA

exclusion result could be obtained because the exclusion result, when analyzed in the context of

all the admissible evidence in the case, would “compromise[] the foundation of the State’s case.”

Consequently, the court granted Prade’s application for additional DNA testing.

       {¶9}    After the court granted the application, the bite mark section was sent to DNA

Diagnostics Center (“DDC”). DDC also received reference standards from both Margo and

Prade and five DNA extracts that the FBI had retained. Three of the extracts were from
                                                5


swabbings of the three cuttings made by the FBI in 1998. The other two extracts, labeled “Q6”

and “Q7,” also were swabbings of the bite mark, but it was unclear to all involved whether they

were swabbings of the bite mark section or swabbings taken from the actual skin on Margo’s arm

during the autopsy. In any event, DDC performed Mini-Short Tandem Repeat (“Mini-STR”)

testing on all the extracts. The three extracts from the three FBI cuttings, as well as the extract

labeled “Q6,” produced no DNA at all. The extract labeled “Q7” produced a partial profile from

which Margo could not be excluded, as well as a Y (male) chromosome at the Amelo locus.

Although the Y chromosome could only have come from a male, DDC was unable to perform Y-

STR testing on the “Q7” sample because the extract was consumed during the testing process.

DDC then took additional cuttings from the bite mark section.

       {¶10} DDC’s first cutting, labeled 19.A.1, measured no greater than seven-eighths of an

inch wide and high, but also overlapped the cuttings the FBI had made in two places.

Accordingly, the cutting (19.A.1) had two holes in it because those portions had already been

excised by the FBI. The cutting (19.A.1) encompassed the middle and right-hand side of the bite

mark. When DDC performed Y-STR testing on 19.A.1, the test uncovered a single, partial male

profile that did not match Prade’s profile.     Consequently, DDC concluded that Prade was

excluded as the source of the partial male profile it found in 19.A.1. Seeking to gain a more

complete profile, DDC then made three additional cuttings from areas surrounding the left-hand,

top, and right-hand edges of the bite mark and combined the DNA extract from those cuttings

(labeled 19.B.1) with remaining DNA extract from 19.A.1.            DDC labeled the combined

extraction 19.A.2. The Y-STR testing on 19.A.2 uncovered at least two partial male profiles.

DDC determined, however, that neither partial profile matched Prade’s profile. Consequently,
                                                  6


DDC concluded that Prade was excluded as the source of the partial male profiles it found in

19.A.2. DDC reported its findings in January 2012.

       {¶11} After DDC reported its exclusion results, the State requested that further testing

be conducted by the Bureau of Criminal Identification and Investigation (“BCI”). The trial court

agreed to permit the additional testing, and the bite mark section was sent to BCI. BCI took a

cutting from the bite mark section directly next to DDC’s cutting, nearest the middle of the bite

mark. The cutting, labeled 111.1, was then swabbed on its front and back side to create 111.2

and 111.3, respectively. BCI performed Y-STR testing on all three items. On the cutting itself

(111.1), BCI was unable to obtain any male profile. On the two swabbings of the cutting (111.2

and 111.3), the testing uncovered partial male profiles, but BCI concluded that the profiles were

insufficient for comparison purposes because they each returned results on less than three of the

sixteen loci used to conduct a Y chromosome profile.

       {¶12} BCI also performed Y-STR testing on several different areas of Margo’s lab coat

after concerns arose that the lab coat might contain any number of profiles, due to contamination.

BCI took four additional cuttings of the lab coat at: (1) the area just outside the bite mark section;

(2) the left forearm area; (3) the right arm area in the same spot where the bite mark had occurred

on the left; and (4) the back area, nearest the bottom of the coat. The Y-STR testing performed

on all four cuttings did not uncover any male profile, partial or otherwise. BCI reported all of its

results in June 2012.

       {¶13} After the completion of all the testing, Prade filed his petition for post-conviction

relief (“PCR”) and, in the alternative, a motion for a new trial. The State filed a brief in

opposition, and the court held a hearing on the matter. Numerous experts were presented at the

hearing and addressed the topics of the DNA results as well as the reliability of both bite mark
                                                7


identification testimony and eyewitness testimony.2 After the hearing, both parties also filed

post-hearing briefs. On January 29, 2013, the trial court issued its decision granting Prade’s PCR

petition and, in the alternative, his motion for new trial. Prade was discharged based upon the

court’s finding of actual innocence.

       {¶14} The State now appeals from the trial court’s judgment and raises a single

assignment of error for our review.

                                                II

                                       Assignment of Error

       THE COURT ERRED IN GRANTING APPELLEE PRADE A DISCHARGE
       UNDER R.C. 2953.23 AND R.C. 2953.21.

       {¶15} In its sole assignment of error, the State argues that the trial court erred by

granting Prade’s PCR petition and ordering his discharge.3 We agree.

       {¶16} Under R.C. 2953.23(A)(2), a trial court may entertain an untimely or successive

PCR petition only if:

       [t]he petitioner was convicted of a felony, the petitioner is an offender for whom
       DNA testing was performed * * * and analyzed in the context of and upon
       consideration of all available admissible evidence related to the inmate’s case * *


2
  As set forth below, the PCR statute requires the results of new DNA testing to be “analyzed in
the context of and upon consideration of all available admissible evidence related to the inmate’s
case.” (Emphasis added.) R.C. 2953.23(A)(2). Neither party below objected to the court’s
consideration of new expert evidence on subjects other than DNA (i.e., the subjects of bite mark
identification and eyewitness identification testimony) on the basis that the new evidence was
not “available” at the time of Prade’s trial. Indeed, both parties actually presented expert
testimony regarding bite mark identification. This Court takes no position as to whether the
additional evidence the court accepted constitutes “available” evidence within the meaning of the
PCR statute. Because neither party objected to the evidence introduced below and because
neither party questions the propriety of that evidence on appeal, this Court takes no position on
the issue of whether it was proper for the trial court to accept new expert evidence that was
unrelated to the DNA results.
3
  The trial court’s alternative ruling that Prade be granted a new trial in the event this Court
reverses the PCR ruling is not at issue in this appeal.
                                               8


       *, and the results of the DNA testing establish, by clear and convincing evidence,
       actual innocence of that felony offense * * *.

The phrase “actual innocence”

       means that, had the results of the DNA testing conducted * * * been presented at
       trial, and had those results been analyzed in the context of and upon consideration
       of all available admissible evidence related to the person’s case * * *, no
       reasonable factfinder would have found the petitioner guilty of the offense of
       which the petitioner was convicted * * *.

R.C. 2953.21(A)(1)(b). “Clear and convincing evidence requires a degree of proof that produces

a firm belief or conviction regarding the allegations sought to be proven.” State v. Gunner, 9th

Dist. Medina No. 05CA0111-M, 2006-Ohio-5808, ¶ 8. “It is intermediate, being more than a

mere preponderance, but not to the extent of such certainty as is required beyond a reasonable

doubt as in criminal cases.” Cross v. Ledford, 161 Ohio St. 469, 477 (1954).

       {¶17} Initially, we pause to consider the appropriate standard of review in this matter.

There is no question that, had Prade’s petition been timely filed under R.C. 2953.21, this Court

would review the trial court’s judgment for an abuse of discretion. See State v. Gondor, 112

Ohio St.3d 377, 2006-Ohio-6679, ¶ 58 (“We hold that a trial court’s decision granting or denying

a [PCR] petition filed pursuant to R.C. 2953.21 should be upheld absent an abuse of discretion *

* *.”). Because Prade’s petition was filed under R.C. 2953.23, however, the State argues that a

de novo standard of review applies. According to the State, actual innocence is a question of

law, as is the question of whether a trial court had the jurisdiction to review an untimely or

successive PCR petition under R.C. 2953.23.

       {¶18} The burden that a PCR petitioner must satisfy to have his untimely or successive

petition considered under R.C. 2953.23(A)(2) is identical to the burden a timely petitioner must

satisfy to have his petition granted under R.C. 2953.21(A)(1)(a). Both subsections rely upon the

same definition of “actual innocence” and both require clear and convincing proof of actual
                                                 9


innocence with regard to DNA results that have been obtained pursuant to R.C. 2953.71, et seq.

Compare R.C. 2953.21(A)(1)(a) with R.C. 2953.23(A)(2). It would make little sense for this

Court to apply a de novo standard to one and an abuse of discretion standard to the other when

both statutory subsections require the same showing. Moreover, this Court has only applied a de

novo standard of review in PCR appeals in limited circumstances.            This is not an appeal

involving a procedurally defective PCR petition, such as one that is barred by res judicata or that

fails to allege any of the grounds for relief set forth in R.C. 2953.23(A). Compare State v.

Childs, 9th Dist. Summit No. 25448, 2011-Ohio-913, ¶ 9-12; State v. Morris, 9th Dist. Summit

No. 24613, 2009-Ohio-3183, ¶ 5-9; State v. Samuels, 9th Dist. Summit No. 24370, 2009-Ohio-

1217, ¶ 3-7. It is also not an appeal that requires this Court to engage in statutory interpretation.

Compare State v. Prade, 9th Dist. Summit No. 24296, 2009-Ohio-704, ¶ 7-13, rev’d, 126 Ohio

St.3d 27, 2010-Ohio-1842. Rather, this is an appeal from a petition that caused the trial judge to

receive extensive evidence, to hold a hearing, to weigh the credibility of all the evidence, and to

function in a gatekeeping role. See Gondor at ¶ 51-58. As such, we reject the State’s argument

that a de novo standard of review is the appropriate standard to apply here. This Court will

review the trial court’s decision to grant Prade’s PCR petition for an abuse of discretion. See

State v. Cleveland, 9th Dist. Lorain No. 08CA009406, 2009-Ohio-397, ¶ 11-27.

       {¶19} Our decision in this matter necessarily entails a review of the evidence presented

at the PCR hearing as well as the trial court’s decision in this matter. Because actual innocence

requires DNA results to be “analyzed in the context of and upon consideration of all available

admissible evidence related to the person’s case,” however, this Court also must review all of the

evidence presented at Prade’s trial. See R.C. 2953.21(A)(1)(b). For contextual purposes, we
                                                  10


begin with the evidence presented at the trial, followed by the evidence submitted at the PCR

stage and the trial court’s decision in this matter.

The Trial Evidence

        {¶20} Prade and Margo met in 1974, when she was about 18 years old and he was about

28 years old. The two married in 1979 and had two daughters during the course of the marriage.

Both achieved professional success while they were married, with Prade progressing through the

ranks of the Akron Police Department and Margo eventually establishing her own medical

practice. It was primarily Margo’s income, however, that allowed the couple to enjoy a higher

standard of living. Moreover, as time went on, it became clear to all involved that Prade and

Margo’s relationship was a troubled one.

        {¶21} Lillie Hendricks, Margo’s mother, testified that she and her daughter had a very

close relationship and that Margo expressed to her on several occasions that she feared Prade.

Margo described to Hendricks how Prade would turn physical during their arguments by pushing

her head “way back” with his hand and using his hand to “push her nose in.” Hendricks stated

that she personally heard Prade and Margo arguing a few times, including once after the divorce

when she heard Prade tell Margo, “[y]ou fat faced bitch, nobody wants you.” According to

Hendricks, Margo never indicated that she feared anyone other than Prade.

        {¶22} Several other friends and associates of Margo’s also testified at trial regarding

Margo’s fear of Prade. Brenda Weems, a friend of Margo’s, testified that she wanted Margo and

the children to stay with her on at least one occasion after Margo described a fight she had with

Prade because it caused Weems to fear for Margo’s safety. Weems stated that Margo feared

Prade as did Dayne Arnold (Margo’s niece), Frances Fowler (Margo’s sister), Frances Ellison

(Margo’s friend and the wife of a fellow officer of Prade’s), Joyce Foster (Margo’s office
                                               11


manager), and Donzella Anuszkiewicz (Margo’s friend). Anuszkiewicz testified that, while

Margo and Prade were still married, Prade would often show up in uniform when Margo went

out to socialize with her friends. Anuszkiewicz stated that “[n]ormally fifteen minutes, half-hour

after [Prade] would show up when we were out, * * * [Margo] would tell me that she had to go.”

On one particular occasion, Anuszkiewicz observed Prade “really staring [Margo] down” while

she was talking to another man. Arnold, Fowler, Ellison, and Anuszkiewicz all testified that they

advised Margo to seek police intervention based on the things she described to them, but that

Margo never did so.

       {¶23} Annalisa Williams, Margo’s divorce lawyer, testified that Margo first approached

her about separating from Prade in 1993. Williams testified that Margo was interested in a

separation rather than a divorce and had her draft a separation agreement on a few occasions.

Williams stated that she sent Prade several drafts of separation agreements over the years, but

that Prade never responded to them and Margo never wanted to follow through with the divorce.

According to Williams, “[a]lmost every year after 1993 Margo would come in * * * to[] say[]

things aren’t working out.” Finally, in December 1996, Margo decided that she wanted a

divorce. Williams testified that Margo had started seeing another man at the time, had started

losing weight, and was “very happy” and ready “to have a new life and start all over.”

       {¶24} Al Strong testified that he began dating Margo in June 1996, before she and Prade

divorced. Although Prade still lived with Margo at the time, Margo assured Strong that her

relationship with Prade had been over for about two years and that she planned to divorce him.

Directly after Margo filed for divorce, she and Strong attended the First Night event in Akron

where one of Margo’s daughters was scheduled to sing. Strong testified that Prade was also at

the event and that, while the two had never met, Prade said “[h]ow are you doing, Al” when they
                                                12


walked by each other. Further, Strong noticed Prade videotaping him at one point during the

event. Strong testified that, during the course of his friendship and relationship with Margo,

Margo was wary about speaking on the phone in her home because she felt that Prade might be

taping her conversations.

       {¶25} It was just after Christmas Day of 1996 when Margo filed for divorce. Williams

testified that Margo and Prade came to her office on January 4, 1997, to discuss the last

separation agreement that Williams had sent to Prade on Margo’s behalf. Williams described

Prade as “very agitated” during the meeting. She stated that Prade told her that she “probably

had no idea that [Margo] was going around and behaving like a slut.” Prade went on to say that

“he could prove that [Margo] was an unfit mother” because she was “whoring around” and that

he could take the house from her and obtain spousal support from her if that was what he chose

to do. Further, Prade stated that he could not afford an attorney for the proceedings “because he

[had] spent thousands of dollars * * * having someone follow [Margo].” Williams testified that

Margo kept her head down during the meeting and “was scared to death.”

       {¶26} Williams continued to handle Margo’s divorce proceedings after Margo filed for

divorce. Williams testified that Prade failed to respond to any of the court filings and never

appeared at any of the proceedings. Consequently, Margo received an uncontested divorce in

April 1997 and was awarded child support for her and Prade’s two children. Even after the

divorce, however, Williams testified that Prade continued to be uncooperative. Williams stated

that Margo called her several times after the divorce to request her assistance in getting Prade to

move out of the marital home. Additionally, Prade never signed the quitclaim deed for the

marital home, as he was required to do by decree.
                                               13


       {¶27} Fowler, Margo’s sister, testified that Prade remained at the marital home for

several months after the divorce even though Margo did not want him there. When he finally did

move out, Margo had all of the locks changed and put an alarm system on the house. Fowler

testified that she, in particular, had advised Margo to get the locks changed and have a security

system put in place on the house after Prade left. Nevertheless, there was testimony that Prade

still had access to the house. Hendricks, Margo’s mother, testified that, even after Margo

changed the locks, Prade had his daughter’s key. According to Fowler, she spoke with Margo in

January 1997, and Margo was “frightened” and “very nervous.”

       {¶28} Foster, Margo’s medical office manager, testified that Margo continued to have

negative interactions with Prade after the divorce. Foster stated that Prade “harassed” Margo and

that Margo was “very afraid for her life” as a result of their interactions. According to Foster,

she discovered that Prade was coming to Margo’s medical office at night in 1996 or 1997.

Foster testified that she contacted the office’s alarm company and learned that the office was

frequently being accessed at night for one to three hours at a time. On one particular night,

Foster drove to the office to see what was happening and saw Prade’s city car in the parking lot.

       {¶29} Autumne Shaeffer testified that she often babysat Margo’s children in the summer

of 1997. By that time, Prade had moved out of the marital home. Shaeffer testified that Prade

would call the home at least once a night on the nights when Margo went out. According to

Shaeffer, Prade would ask her where Margo had gone and who she was with. If Shaeffer did not

answer, Prade would then speak with his daughter and ask her the same questions. Shaeffer

testified that Margo specifically instructed her not to tell Prade where she was if he called, but

just to say that she had gone out.
                                                14


       {¶30} Ellison, Margo’s friend and the wife of a fellow police officer of Prade’s, testified

that she spoke with Margo about her fear of Prade several times in the months preceding the

murder.   Ellison described one particular occasion when Margo told her that Prade had

threatened her. In particular, Ellison testified that Margo told her Prade had called her a “fat

bitch” and had “grabbed her by her neck and told her he’d kill her.” After listening to Margo,

Ellison stated that she advised Margo to buy a gun in case she needed to protect herself.

       {¶31} In June 1997, Margo began to date Timothy Holston.              Several individuals,

including Holston, testified that Margo was excited about her relationship with Holston and that

things quickly became serious between the two of them. Fowler, Margo’s sister, testified that

she spoke with Margo about Holston in November 1997 and Margo said the two were planning

to marry. Holston testified that he and Margo had talked about having children, and that she

wanted to learn about having a tubal ligation reversal so that she could have another child.

Sandra Martin, the office manager at Northeastern Ohio Fertility Center, confirmed that Margo

had scheduled a consultation for a reversal on November 29, 1997. Holston also testified that he

and Margo had planned on having Thanksgiving together on November 27, 1997, so that he

could be formally introduced to her family.

       {¶32} As Margo’s relationship with Holston blossomed, Margo and Prade continued to

have issues. There was testimony that Prade came to Akron General Medical Center and had a

verbal confrontation with Margo within a few weeks of her murder. Maria Vidikan testified that

she worked at the hospital and knew that Margo came to the hospital every morning to do

rounds. In late October or early November 1997, Vidikan saw an individual follow Margo into

the doctor’s lounge and heard Margo arguing with that person. Vidikan testified that, after
                                               15


Margo was murdered, she saw Prade on the news and recognized him as the individual with

whom Margo had argued at the hospital.

       {¶33} There also was testimony that Margo planned on taking additional legal action

against Prade in November 1997. Strong, who still had a relationship with Margo near the time

of her death, testified that Margo became upset in November when her children related that

Prade had denounced them in favor of his girlfriend and her son. According to Strong, her

children’s reaction convinced Margo that legal action was necessary. Strong testified that Margo

intended to terminate her and Prade’s joint custody arrangement and to seek an increase in child

support. Williams, Margo’s attorney, testified that one to two weeks before Margo’s murder,

Margo contacted her about seeking a child support modification.         Williams sent Margo a

confirmation letter about the modification on November 20, 1997, and indicated in the letter that

she would file for the modification if Margo sent her the $75 filing fee.        Detective Russ

McFarland testified that one of the items the police found inside Margo’s purse on the day of her

murder was a personal check to Williams for $75.

       {¶34} The weekend before Margo’s murder, she and Holston took a trip to Las Vegas

where Margo attended a conference and introduced Holston to her sister. Holston testified that

Margo was in a “very joyful mood” that Saturday, but became “very upset” after she phoned

home and learned that Prade was staying there in her absence. Foster, Margo’s office manager,

spoke with Margo when she returned from Las Vegas and also testified that Margo was “very

upset” that Prade had stayed at the marital home while she was gone. According to Foster,

Margo intended to speak with Prade about not staying at her home any more. Foster testified

that Margo planned to have that conversation with Prade on November 25, 1997, the day before

she was murdered.
                                               16


       {¶35} There was testimony at trial that, while Margo continued to enjoy financial

success in the months before her death, Prade’s financial outlook turned grim. Donald Corpora,

the director of professional recruitment and human resources for Akron General Medical Center,

testified that Margo’s annual salary was $125,000 a year at the time of her death. Meanwhile,

Prade’s annual salary was approximately $61,000. Mark Kuchenan, the manager of the Akron

Police Department Credit Union, testified that Prade’s account reflected a balance of $9,005.45

in May 1997, but that the balance had dropped to $1,475.15 by November 5, 1997. Robert

White, an accounting and payroll manager for the City of Akron, also testified that various

deductions affected Prade’s take home pay.          White testified that Prade had $372.23 in

miscellaneous deductions taken from his paychecks at the beginning of 1997, but that the amount

increased to $513.46 in April 1997 after Margo and Prade divorced and the child support order

went into effect. Prade admitted during cross-examination that he also paid child support by

cash or money order to another woman with whom he had fathered a child while married to

Margo. Additionally, he admitted that he had several hundred dollars in returned check and

overdraft fees from his bank in August and September of 1997 and that, as of November 25,

1997, his checkbook balance was minus $500.

       {¶36} On November 26, 1997, the day of Margo’s murder, Margo went to Akron

General Medical Center to conduct her rounds. Lori Collins, Margo’s medical assistant, testified

that Margo went to the hospital each morning to conduct rounds before driving to her medical

office to begin seeing patients around 9:30 a.m. Collins testified that Margo usually entered the

building through the back entrance after she parked her van in the back parking lot. Foster,

Margo’s office manager, testified that Margo called the office at about 8:50 a.m. that morning to

let Collins know she was on her way. Margo also called Robert Holmes, the lease manager from
                                                 17


Rolling Acres Dodge. Holmes testified that Margo left him a voicemail message at 9:05 a.m.,

asking about the status of the new car she had ordered.

       {¶37} Detective Edward Moriarty testified that the videotape surveillance system at

Rolling Acres Dodge, which was located directly next door to Margo’s medical office, captured

several details surrounding the murder. Specifically, one of the cameras in the lot included in its

view the rear portion of Margo’s medical building and its parking lot. Because the image quality

was poor, Detective Moriarty eventually sent the footage to the Secret Service to see if its agents

might be able to improve the quality of the images caught on film. The enhanced videotape from

the Secret Service depicts Margo’s van arriving at her office at 9:09 a.m. At least seven minutes

beforehand, a small car arrives and stays in the lot, circling on one occasion immediately before

Margo arrives. As Margo parks her van, the driver of the smaller car repositions the car to bring

it closer to Margo’s van. The two vehicles are situated diagonally from one another such that

Margo would have had a clear view of the other car. At 9:10 a.m., a single figure emerges from

the smaller car, walks over to Margo’s van, and enters it on the passenger’s side. The single

figure later emerges from the van at 9:12 a.m., walks back to the small car, and leaves while it is

still 9:12 a.m. The quality of the videotape is so poor that no details can be garnished about the

individual who enters Margo’s van, other than the fact that it is a solitary individual.

       {¶38} Fowler, Margo’s sister, testified that she had spoken with Margo about getting a

new van once her divorce became final because Prade had keys to the van. Rex Todhunter, a

sales associate for Rolling Acres Dodge who had sold Margo her van in 1995, testified that

Margo’s van had an auto-lock feature, such that all the doors to the van would lock once the van

reached a speed of 15 miles per hour. Todhunter further explained that, after the vehicle

stopped, the doors would remain locked until the driver either pressed the unlock button or
                                                 18


manually opened the door from the inside. For a person outside the van to gain entry, therefore,

either the driver would have to unlock the van or the person standing outside would have to have

keys to the van.

       {¶39} Collins, Margo’s medical assistant, discovered Margo’s body at about 10:25 a.m.

Collins testified that all the doors to the van were closed when she peered through the window

and saw Margo. According to Collins, Margo’s body was positioned such that the upper half of

it was stretched across the center of the van onto the passenger’s seat. Collins ran back inside as

soon as she saw Margo and called 911 while Foster, the office manager, ran out to the van.

Foster testified that she was able to pull open the driver’s side door to the van because it was

unlocked. While trying to help Margo, Foster saw Margo’s keys on the floor of the van. She

also noticed that Margo’s purse was located right behind the driver’s seat along with several

patient charts. Collins joined Foster outside when she finished calling 911 and was able to open

the van’s front passenger door because it was unlocked. Collins also testified that Margo’s keys

were on the driver’s side floor next to Margo’s left foot.

       {¶40} Detective William Smith photographed Margo’s van and testified that nothing

appeared to have been ransacked or searched. In addition to Margo’s purse having been found in

the van, Detective Smith testified that Margo’s cell phone was still in the van and that Margo

was wearing a large amount of jewelry. The only piece of jewelry that appeared to have been

disturbed was a broken diamond and gold tennis bracelet. Detective Smith testified that the

police found one link of the broken bracelet on the floor of the van behind the passenger’s seat

and the remainder of the bracelet on the ground just outside the passenger door. Several buttons

from Margo’s lab coat also were strewn on the floor of the van, having been torn from the coat

that Margo was wearing.
                                                19


       {¶41} No murder weapon was ever recovered, but Michael Kusluski, a firearms

examiner from BCI, examined the bullets recovered from Margo’s body and testified that they

were .38 Special caliber bullets. He further opined that the bullets had been fired from a

revolver. Dr. Marvin Platt, the Summit County Medical Examiner, testified that Margo died as a

result of six gunshot wounds fired by an assailant positioned to her right. Dr. Platt opined that

Margo was shot three times before her assailant then forcefully pulled her forward, ripping three

buttons from her lab coat in the process, and shot her three more times. According to Dr. Platt,

both the first two gunshots were fatal shots, with the first likely either stunning Margo or

rendering her unconscious. Nevertheless, Margo’s assailant proceeded to shoot her four more

times. Moreover, the first shot pierced Margo’s right wrist before entering the mastoid bone on

the right side of her head. Dr. Platt described the wound to Margo’s wrist as a defensive wound,

meaning that Margo had held out her right hand in front of her head in an attempt to protect

herself before the shot was fired. Dr. Platt further testified that Margo sustained a bite mark to

the backside of her left, upper arm during the incident.

       {¶42} Collins, Margo’s medical assistant, testified that she saw Prade arrive at the scene

of the murder around 11:00 a.m. Lieutenant Daniel Zampelli also testified that he saw Prade

arrive in his unmarked city car and was there when the police captain on scene stopped Prade

and gave him the news of Margo’s death. According to Lieutenant Zampelli, Prade brought his

hands to his face and partially went down to the ground before the officers grabbed him and took

him into the medical office. Lieutenant Mary Myers arrived shortly thereafter and spoke with

Prade alone in the medical office.

       {¶43} Lieutenant Myers testified that Prade “answered all [her] questions very calmly,

very clearly, [and] very explicitly.” Prade told Lieutenant Myers that he had gone to the gym at
                                                20


his apartment building at about 9:30 a.m. to commence his two-hour workout. Prade indicated

that, near the end of his workout, he received a page that there had been a shooting incident and

drove straight to Margo’s medical office, which was approximately six minutes away.

Lieutenant Myers testified, however, that Prade looked “as if he had stepped out of the shower”

during her talk with him, as there was not any oil on his head or any sweat stains or odor on his

body. She further testified that Prade’s hands were “very clean and dry.” Although Lieutenant

Myers performed a gunshot residue test on Prade, she testified that there were no results from the

test because she had incorrectly administered it.

        {¶44} Lieutenant Myers testified that Prade gave her substantial details about his

morning, including descriptions of the two other people he saw at the gym and of the television

show that was playing while he worked out. Prade described, not only the woman he saw at the

gym, but also the exercise machines she used, the order of her routine, and the type of car she

drove. Lieutenant Myers testified that she asked Prade to get the license plate of the woman’s

car so that they could speak with her, but specifically told him not to speak to the woman.

        {¶45} Williams, Margo’s attorney, testified that a great number of Margo’s friends and

family members went to Margo’s house on the day of her murder, after the news broke.

Williams testified that Prade also came to the house. While Williams, Margo’s mother, and a

few other individuals were in Margo’s home office searching for her insurance information,

Williams stated that Prade entered the room and asked Margo’s mother what she was looking

for.   According to Williams, when Hendricks stated that they were looking for Margo’s

insurance papers, Prade stated, “I just saw them here a couple days ago, they should be here.”

Williams further testified that Prade moved back into the house that day and stayed there from

that point forward.
                                              21


       {¶46} Steven Anderson, Margo’s insurance agent, testified that Margo had a

supplemental life insurance policy. Anderson testified that Margo purchased the policy in 1989

and, when she stopped paying the premium on it, the policy became standard term insurance

with a $75,000 death benefit that would remain in force until February 25, 1998. Anderson

testified that he sent Margo a letter to remind her about the policy in March 1996, but never

received a response. He further testified that Prade was the beneficiary on the policy and, in

December 1997, the insurance company paid Prade $75,238.50 on the policy.

       {¶47} Detective McFarland testified that, on February 23, 1998, he conducted a search

at the residence of Carla Smith, a female officer with whom Prade had a relationship. Detective

McFarland testified that he found a large amount of Prade’s financial paperwork in a white

plastic bag in the master bedroom closet. Lieutenant Paul Calvaruso examined the items from

the bag. He testified that one of the items in the bag was a deposit slip from Prade’s bank

account dated October 8, 1997, a month before Margo’s murder. The back of the deposit slip

contained handwritten calculations, in Prade’s handwriting, of the various accounts on which

Prade owed money. The total amount owed on the accounts was then subtracted from a $75,000

amount. During his testimony, Prade admitted that he had written the calculations and that he

had subtracted them from the amount of Margo’s $75,000 policy, but stated that he had made the

notations after Margo’s death when he became aware that he was the beneficiary. Detective

McFarland, however, testified that he also examined Prade’s checkbook and that the various

October 1997 balances written in the checkbook aligned with the estimated outstanding balances

that Prade had written on the back of the October 1997 deposit slip. In particular, the balance

written in the checkbook for Kay Jewelers on October 10, 1997, was $244.31 while the

handwritten notation for Kay Jewelers on the back of the deposit slip was $240. The only other
                                               22


checkbook entries for Kay Jewelers were on November 22, 1997, for which the entry indicated a

$204.06 balance, and January 3, 1998, for which the entry indicated a $173.48 balance.

       {¶48} In addition to Carla Smith’s house, the police also searched Prade’s police locker

and a storage locker he had on Jacoby Road in Copley. Detective Donald Gaines testified that

the search of Prade’s police locker uncovered several cassette tapes, all of which had certain

dates written on their registers. Lieutenant Edward Duvall testified that the police uncovered

several more cassette tapes at the Jacoby Road storage locker along with a Craig VOX voice

activated tape recorder. Lieutenant Duvall testified that the cassette tapes confiscated by the

police contained recordings from Margo and Prade’s marital home as far back as 1994. Because

the recordings on the tapes had been made at low speed, the tapes contained a large number of

recordings. For instance, Lieutenant Duvall testified that one of the tapes contained recordings

of 233 calls.

       {¶49} Lee Kopp, an audio recording engineer, testified at trial that the recorder the

police found and asked him to inspect was a voice activated recorder that automatically began

recording when it received input of sufficient volume and stopped recording when the input

ceased. Kopp explained that the recorder was equipped with a device that allowed it to be

plugged into a normal phone jack. Lieutenant Duvall testified that, when they found the cassette

tapes and the recording device, they then searched Margo’s home and found a phone and phone

jack in the third bay of the garage along with a cardboard box containing an additional cassette

tape with more recorded phone calls. During his testimony, Prade admitted that the handwriting

on the cassette tapes was his, but testified that Margo was the one who wanted the recording

device and tapes so that she could keep track of the calls she sometimes received from patients.

Yet, Foster, Margo’s office manager, testified that Margo never recorded any of her patient calls.
                                               23


Moreover, several witnesses at trial, including Strong, testified that Margo worried Prade was

recording her phone conversations.

       {¶50} Two witnesses at trial placed Prade at the scene around the time of the murder.

The first witness was Robin Husk, a Rolling Acres Dodge employee. Husk testified that he

walked outside at the dealership sometime between 8:00 and 9:00 a.m. on the day of the murder

to bring in a car for service. Husk testified that he was on the side of the building when a tall,

bald, black man with glasses walked toward him. According to Husk, he asked the man if he

needed help, but the man indicated that he did not, said he was going into the dealership, and

kept walking. Later that evening, Husk watched the news and saw Prade’s picture in conjunction

with the story about Margo’s murder. Husk testified that he recognized Prade as the man he had

seen that morning and that he commented to his fiancé, with whom he was watching the news,

that he had seen Prade there that morning.

       {¶51} Husk admitted at trial that he did not contact the police with his information.

Instead, Husk mentioned that he had seen Prade on the morning of the murder to his colleague at

work after the trial had already commenced. The colleague then contacted the police over

Husk’s protests. Husk testified that he did not want to come forward because he “was afraid

[for] [his] life.” According to Husk, he knew that Prade was a police captain and would likely

have friends on the police department.

       {¶52} Lieutenant Elizabeth Daugherty testified that she went to Rolling Acres Dodge to

interview Husk after receiving a phone call that they should speak with him.           Lieutenant

Daugherty stated that the police did not know what Husk looked like when they arrived and that

he initially tried to walk away from them.      When she finally spoke with Husk, however,

Lieutenant Daugherty testified that Husk said he saw Prade in the dealership parking lot on the
                                               24


morning of the murder and that he had told his girlfriend about the incident the day it occurred.

Lieutenant Daugherty agreed that Husk appeared to be afraid to say anything about the case and

testified that Husk expressed concern over Prade’s status as a police captain. Husk selected

Prade from a photo array on August 28, 1998.

       {¶53} The second witness who placed Prade at the scene on the day of Margo’s murder

was Howard Brooks. Brooks testified that he was a patient of Margo’s and that his sister

dropped him off at Margo’s office around 9:00 a.m. the morning of the murder. Once he

finished having his blood drawn, Brooks testified that he was preparing to walk out the glass

door of the medical building to the back parking lot when he “heard this car peeling off.”

Brooks then looked and saw a man driving a car quickly out of the lot. Brooks described the

man as a bald man with a very thick moustache. Brooks testified that he “didn’t pay [the

incident] no attention” when it happened, but that he remembered it after he spoke with the

police. Brooks selected Prade from a photo array on February 16, 1998, and indicated that he

was 100% positive of his identification. Brooks also identified Prade in court as the man he saw

driving quickly out of the parking lot.

       {¶54} Much like Husk, Brooks did not come forward with his information at the time it

occurred. Brooks testified that he ordered pizza at some point shortly after the murder and

recognized the pizza delivery driver as another man he had seen in the parking lot of Margo’s

medical office on the day of the murder. Brooks testified that he asked the man if he had been at

Margo’s office that day and the man agreed that he was. Brooks testified that he was contacted

by Detective Washington Lacy the following day. Detective Lacy testified that he interviewed

Brooks on December 5, 1997, after a pizza delivery man from Zippy Pizza contacted the police

department and informed them that Brooks was a possible witness. Detective Lacy indicated
                                                25


that he conducted two interviews with Brooks, but that Brooks failed to give him any

information at either interview. Later, on February 16, 1998, Lieutenant Myers interviewed

Brooks for a third time. Brooks then gave Lieutenant Myers his information, and she presented

him with a photo array.     Lieutenant Myers testified that Brooks “firmly tapp[ed]” Prade’s

photograph when he viewed it and stated “[t]hat’s the man.”

       {¶55} Brooks also testified at trial about all of the other people he saw in the parking lot

of Margo’s medical building the morning of her murder. Brooks testified that, after he heard the

car “peeling off” and saw it leave, he exited the glass door of Margo’s medical building and

stood outside to smoke a cigarette and wait for his sister to come back. Brooks testified that: (1)

a secretary from the building came out and he opened the door for her when she returned a short

while later with food; (2) a secretary from Margo’s office came out and returned a short while

later; (3) a businessman with a briefcase arrived and parked in the spot the secretary had vacated

when she left the building; and (4) a tall black man, who Brooks later recognized as the pizza

delivery man, and a nurse arrived in a blue van and went into the building. Deborah Adams

testified that she worked on the second floor of Margo’s medical building and left around 9:15

a.m. to purchase breakfast for her staff. Adams testified that, when she returned with the food, a

black man let her in the door to the building. Additionally, Foster, Margo’s secretary, testified

that she left the building after 9:00 a.m. to make a bank deposit and that Margo’s van was

already there when she left. Foster testified that she was only gone for a few minutes before she

came back to the building. Finally, Todd Restivo, a pharmaceutical representative, testified that

he arrived in the parking lot at about 9:15 a.m. and organized his call notes on his laptop

computer before entering the building to see Margo. Restivo testified that he observed a black

man standing at the entranceway to the building when he entered it.
                                                26


       {¶56} As previously noted, Prade told Lieutenant Myers that he saw two other people at

his apartment’s gym during the course of his workout on the morning of the murder. Those

people were later identified as Mary Lynch and Doug Doroslovac. Lynch testified that she

routinely worked out at the gym five to seven days a week and spent half an hour working out on

the days when she did strictly cardio. By the time of trial, Lynch could not remember the type of

workout she did on the day of the murder. She agreed, however, that she had given a statement

to the police closer to the date of the murder and that her memory would have been more

accurate at the time she made the statement. Lynch testified that, based on the statement she

gave, she probably was just doing cardio that day. Lynch testified that Prade entered the gym

partway through her routine when she was on the stationary bike and that Prade was still there

when she left. Lynch testified that she generally tried to be at the gym by 8:30 a.m., but that she

could have arrived anywhere from 8:30 a.m. to 9:30 a.m. to begin her half-hour workout.

Although Lieutenant Myers testified that she specifically instructed Prade not to speak with

Lynch, Lynch testified that Prade approached her at the gym the day after the murder.

According to Lynch, Prade handed her a business card, said that his ex-wife had just been killed,

and said that “he wanted to provide the police with somebody who could indicate his

whereabouts” at the time of the murder.

       {¶57} Doug Doroslovac, the other man that Prade indicated was at the gym the morning

of the murder, testified that he could not remember using the gym that day. Even so, Doroslovac

testified that he always used the gym in the afternoon, usually after 3:00 p.m. Doroslovac

specified that, because he skated every morning in Cleveland for several hours, he never arrived

at the gym earlier than the afternoon. He also testified that he had never seen Prade at the gym.
                                               27


       {¶58} Prade testified that he and Margo had a happy marriage and that their later divorce

was a mutual decision. According to Prade, he and Margo amicably discussed the divorce for a

long time before it happened. Prade stated that he did not sign any of the separation agreements

Williams sent because he thought they were just rough drafts and Margo always told him not to

worry about them. Additionally, Prade testified that he did not leave the marital home for

several months after the divorce because Margo never asked him to leave during that time. He

testified that, even after he moved out, he continued to make regular trips to the marital home

because he still received his mail there. Prade testified that he would open any mail at the house

that had his name on it, including mail jointly addressed to him and Margo.

       {¶59} Prade denied making most of the negative comments toward Margo that other

witnesses testified to hearing or hearing about. For instance, Prade agreed that the meeting that

took place at Williams’ office was an “emotional” one, but denied that he ever directly called

Margo an “unfit mother” or a “slut” or a “whore.” Prade testified that he only referenced those

things as hypothetical examples of when a father might be able to get custody of his children.

Similarly, Prade testified that he never hired a private investigator to follow Margo, but simply

made “an off-the-cuff remark” and that Margo “was aware of what [he] was talking about.”

Prade stated that Hendricks, Margo’s mother, was mistaken when she testified that she heard

Prade tell Margo “[y]ou fat faced bitch, nobody wants you.”

       {¶60} Prade admitted that he accessed Margo’s medical office at night, but testified that

he did so with her permission. According to Prade, he frequently stopped there to use the

bathroom or to eat his lunch while working third shift. Prade also denied taping any of Margo’s

phone conversations. Prade claimed that Margo wanted to record phone calls from her patients

and that he had several of the cassette tapes in his locker because he would help label them and
                                                28


erase them so that they could be reused. Although the State played several of the tapes at trial

and Margo could be heard stating on the tapes that she thought her phone was being tapped,

Prade claimed that Margo was not referring to the recordings he was helping her make. Prade

testified that Margo “had her own concept about what telephone tapping was.” He also denied

ever calling the babysitter during the summer of 1997 to ask about Margo’s whereabouts or

showing up at Akron General Medical Center to argue with Margo.

       {¶61} Prade testified that he arrived at his apartment’s gym at 9:00 a.m. the morning of

the murder and that Lieutenant Myers was mistaken when she testified that he had told her he

arrived at 9:30 a.m. Prade described his workouts as two and a quarter to two and a half hours in

length, but testified that he would only start sweating toward the end of the routine. Prade

testified that he was about two hours into his routine when he left to drive to Margo’s medical

office and that he came straight to the office in his sweaty gym clothes.

       {¶62} Limited DNA evidence was introduced at trial through the testimony of Thomas

Callaghan, a forensic DNA examiner from the FBI. Callaghan testified that his office performed

PCR testing on three areas of the bite mark section of Prade’s lab coat. According to Callaghan,

he took cuttings from the left-hand side, middle, and right-hand side of the bite mark because he

“was covering the widest area figuring that if someone’s tongue was in that area rubbing up

against that area, they may have left some skin cells there.” Callaghan agreed that, of all of the

evidence that might be tested for DNA, the bite mark was “very important” evidence. Yet, he

testified that the PCR testing he performed on the three cuttings from the bite mark only resulted

in uncovering a DNA profile consistent with Margo’s DNA, as the lab coat was saturated with

her blood. Callaghan explained that a very large amount of DNA can overshadow a smaller
                                                 29


amount of DNA in PCR testing, such that the smaller amount will not be detected. Callaghan

testified:

        in my opinion if someone bites someone else or that fabric, they may have left
        DNA there. It can be of such a low level that it’s not detected. Or they may have
        left no DNA there.

Callaghan testified that Prade was excluded as the source of the DNA that he found on the three

cuttings from the bite mark section.

        {¶63} Three dental experts testified at trial; two for the State and one for the defense.

Dr. Lowell Levine, an expert in forensic odontology/dentistry, first testified for the State. Dr.

Levine testified that he examined photographs of the pattern impression left on Margo’s lab coat,

photographs of the bruising pattern on her skin, the bite mark section of the coat, which was sent

to him by the FBI, and models of several sets of teeth. Dr. Levine stated that he actually

received two impressions of Prade’s teeth, one of which he initially received with several other

sets of teeth submitted for his analysis and one of which he received later on. Dr. Levine opined

that the bite mark to Margo’s skin was consistent with human teeth and had a pattern of the

lower teeth only, with no pattern emerging for the upper teeth. Dr. Levine compared the pattern

of the bite mark on Margo’s skin with the lower teeth on each of the models he received.

        {¶64} Dr. Levine testified that dental experts can arrive at three different types of

conclusions. First, an expert can absolutely exclude a person. Second, an expert can testify that

a pattern injury is consistent with a person’s dentition, meaning that the person could have been

the biter, but the pattern does not offer enough answers to allow for a definite opinion. Third, an

expert can testify to a reasonable degree of scientific certainty that a pattern injury was caused by

a person. Dr. Levine opined that, after he examined the first model he was sent of Prade’s teeth,

he determined that the bite mark pattern was consistent with Prade’s lower teeth, meaning that
                                               30


Prade could have caused the bite mark. Dr. Levine testified that he “made a more lengthy

comparison” when he examined the second impression of Prade’s teeth and, again, concluded

that Prade’s lower teeth were consistent with the bite mark injury on Margo. Dr. Levine testified

that he was “not able to interpret any evidence of upper teeth” on Margo’s skin. Dr. Levine also

testified that Prade wore a full upper dental prosthesis, but did not comment on how a prosthesis

might affect a bite mark impression.

       {¶65} On cross-examination, Dr. Levine admitted that a lab coat and blouse could affect

the quality of a bite mark impression left on the skin beneath them. He further admitted that: (1)

bite mark experts can disagree amongst themselves; (2) it is possible for more than one person to

leave an almost identical bite mark; and (3) he was aware of at least one case where an individual

was convicted based on bite mark identification testimony and later exonerated. Dr. Levine also

testified that it was possible that someone other than Prade had made the bite mark on Margo’s

arm.

       {¶66} The second dental expert to testify for the State was Dr. Thomas Marshall, who

was also an expert in forensic odontology/dentistry. Dr. Marshall testified that he examined the

bite mark to Margo’s arm in person at the medical examiner’s office and directed the medical

examiner’s photographs of the injury. Dr. Marshall also examined the lab coat and the bite mark

impression on it and made casting impressions of several individuals, including Prade. Dr.

Marshall testified that, in order to make a casting of Prade’s upper teeth, he asked Prade to

simply remove his denture and hand it over. Dr. Marshall testified that Prade did not simply

“flip [his denture] out” with his tongue. Instead, he “broke the seal” and handed the denture to

Dr. Marshall.
                                                 31


       {¶67} Dr. Marshall testified that he compared photographs of the bite mark on Margo’s

arm with photographs of the impressions he made of Prade’s lower teeth. To do so, Dr. Marshall

re-sized the picture of the bite mark to make it the same size as the pictures he took of the dental

impressions he made. He then created overlays, so that he could lay the images on top of each

other. According to Dr. Marshall, he “just couldn’t exclude [Prade]” because, as he compared

the photographs of the bite mark injury and the impression of Prade’s lower teeth, “[e]very mark

lined up with every other mark.”        Dr. Marshall then spent an extensive amount of time

explaining how the marks aligned. Dr. Marshall finished his testimony by opining that “[his]

conclusion [was] that the bite found on Margo Prade was made by Captain Prade.” Dr. Marshall

also opined that he did not believe more than one person could make the same bite mark.

       {¶68} On cross-examination, Dr. Marshall admitted that clothing, such as a lab coat and

a blouse, could affect the quality of a bite mark impression left on the skin. He also testified that

he considered Dr. Levine, the State’s other expert, to be “one of the leading bite mark experts in

the country.”

       {¶69} The third dental expert to testify was Dr. Peter Baum, who testified for the

defense. Dr. Baum, a maxillofacial prosthodontist, testified as an expert in dentistry. Dr. Baum

testified that he personally examined Prade and took impressions from him. Dr. Baum stated

that the fit of Prade’s upper denture was “exceptionally poor” such that his teeth were “almost

unusable for * * * biting down.” Dr. Baum testified that Prade had “lost virtually all of the

structural bone that would hold an upper denture in place” due to the poor fit of his denture over

an extended period of time. Consequently, Dr. Baum opined that “the act of biting for Mr.

Prade, [was] a virtual impossibility.” During his testimony, Dr. Baum also stated that he took a

saliva sample from Prade to send off for analysis because “it was [his] supposition that if there
                                                 32


was a bite made on a piece of fabric, whoever did it probably slobbered all over it, and that if

[they] could obtain a DNA sample from that fabric, [they] would be able to possibly identify or

exclude someone.”

           {¶70} On cross-examination, Dr. Baum admitted that the accuracy of his examinations

depended upon the cooperation of the patient and that Prade was in control of how hard he was

willing to bite for purposes of the impressions Dr. Baum took from him. Dr. Baum further

acknowledged that the bite mark on Margo’s arm did not reflect any evidence of an upper bite

mark.

The PCR Evidence

           {¶71} The trial court heard three categories of evidence presented in support of and in

opposition to Prade’s PCR petition: DNA evidence; bite mark identification evidence; and

eyewitness identification evidence. We set forth the evidence presented in each distinct category

in turn.

           DNA Evidence

           {¶72} Dr. Julie Heinig, the Assistant Laboratory Director for DDC, testified for the

defense. Dr. Heinig testified that DDC received the bite mark section of Margo’s lab coat for Y-

STR testing, “which would hone in on the male DNA that would be present from the saliva or

the skin cells from the biting of the lab coat.” When DDC received the bite mark section, six

cuttings had already been taken from it due to prior testing in 1998. Dr. Heinig stated that DDC

also received five DNA extracts taken by the FBI; three extracts that were swabbings from the

three cuttings the FBI made to the bite mark section and two extracts, labeled “Q6” and “Q7,”

that were designated as “swabbings of the bite mark.” Dr. Heinig testified that it was unclear
                                               33


whether Q6 and Q7 were swabbings taken from the bite mark section or swabbings taken from

the skin on Margo’s arm.

       {¶73} Dr. Heinig stated that DDC performed two phases of testing. First, DDC retested

the five extracts it received from the FBI using Mini-STR analysis. Dr. Heinig testified that

DDC was unable to obtain any DNA from four of the extracts. As for extract Q7, DDC was able

to obtain a partial profile consistent with Margo’s DNA as well as “a ‘Y’ allele * * * at the sex-

determining locus indicating male DNA was present.”            Because the Mini-STR analysis

consumed the Q7 extract, however, Dr. Heinig was unable to perform Y-STR testing on it.

       {¶74} The second phase of testing DDC performed was testing on new cuttings that

DDC made.      Dr. Heinig testified that DDC labeled its first cutting 19.A.1.       That cutting

overlapped two prior cuttings made by the FBI and was taken from the middle to right-hand side

of the bite mark. Dr. Heinig extracted the DNA from 19.A.1, amplified it, and performed Y-STR

testing on it. Of the sixteen total loci used as genetic markers for Y-STR testing, DDC was able

to obtain results on three loci when it tested 19.A.1. Those three loci were DYS393, DYS391,

and DYS437. DYS393 contained a number 13 allele,4 DYS391 contained a number 10 allele,

and DYS437 contained a number 15 allele. Dr. Heinig then compared the partial male profile

results obtained from 19.A.1 with Prade’s profile results, as demonstrated by the chart below:




4
 An allele is a numerical coding used to describe the particular form of gene that an individual
has at a particular locus.
                                               34


         Locus                        19.A.1 Allele Results         Prade’s Allele Results

         DYS393                       13                            11

         DYS391                       10                            10

         DYS437                       15                            16



Because Prade’s profile did not match the partial male profile Dr. Heinig obtained from 19.A.1,

Dr. Heinig concluded that Prade was excluded as the contributor of the partial male profile

obtained from 19.A.1.

         {¶75} Seeking a larger sampling, DDC then made three additional cuttings from the bite

mark along its edges at the left-hand side, middle, and right-hand side.        Dr. Heinig then

combined the extract from those three cuttings (19.B.1) with remaining extract from 19.A.1 to

form 19.A.2. Of the sixteen total loci used as genetic markers for Y-STR testing, DDC was able

to obtain results on seven loci when it tested 19.A.2. Those seven loci were DYS456, DYS458,

DYS385a/b, DYS393, DYS391, DYS437, and DYS448. Dr. Heinig explained that each of the

foregoing seven loci contained at least one major allele, but that several of them also contained

minor alleles that DDC could not use in its analysis. Dr. Heinig explained that alleles are

measured by relative florescence units (“RFUs”) that peak on a graph according to the amount of

DNA that exists at any particular loci. DDC’s threshold for interpreting DNA is 100 RFUs.

Accordingly, when a peak measures less than 100 RFUs, DDC will not rely on that peak in

forming its conclusions about the DNA results. Instead, Dr. Heinig simply noted any minor

alleles that emerged at particular loci with asterisks. Dr. Heinig compared the partial male

profile results obtained from 19.A.2 with Prade’s profile results, as demonstrated by the chart

below:
                                                35


       Locus                          19.A.2 Allele Results          Prade’s Allele Results

       DYS456                         14, (*)                        15

       DYS458                         16                             15

       DYS385a/b                      (*), 17                        13, 14

       DYS393                         13                             11

       DYS391                         (*), (*), 10                   10

       DYS437                         14, (*)                        16

       DYS448                         19, (*)                        20



Because Prade’s profile did not match the partial male profiles Dr. Heinig obtained from 19.A.2,

Dr. Heinig concluded that Prade was excluded as the contributor of the partial male profiles

obtained from 19.A.2.

       {¶76} Dr. Heinig agreed that the results from 19.A.2 produced more than one partial

male profile such that “two or more individuals” contributed to the sample. Nevertheless, Dr.

Heinig found it significant that Prade could be excluded from contributing to the partial male

profiles that DDC obtained. In the affidavit she submitted to summarize her results, Dr. Heinig

averred:

       Given my understanding of the manner in which the perpetrator bit Dr. Prade
       during the murder the perpetrator would have deposited his saliva and/or trace
       amounts of his skin as a result of contact between the lab coat and his lips, tongue
       and/or other areas of his mouth. It also is possible that other males could have
       touched this area of the lab coat, which could have left their DNA there.

       As between the possibility that the male DNA identified in items 19.A.1 and
       19.A.2 during our testing of the area of the lab coat over the bite mark came from,
       on the one hand, the perpetrator in the act of forcefully biting Dr. Prade such that
       the bite made a lasting impression on her skin through two layers of clothing or,
       on the other hand, any other male who simply touched this area of the lab coat,
       the former is substantially more likely than the latter.
                                                36


Dr. Heinig agreed with the testimony given by Dr. Peter Baum during trial that whoever bit

Margo “probably slobbered all over the lab coat.” Consistent with her affidavit, she also agreed

that a person who bit another’s clothing would likely leave enough DNA on the fabric for later

testing.

           {¶77} Dr. Heinig testified that there was “a low amount of DNA” in the cuttings she

tested (19.A.1 and 19.A.2), but that the low quantity of DNA she found had no bearing on the

certainty of the exclusion result she obtained for Prade. She also testified that a number of things

could have accounted for the low quantity of DNA she found, including: the prior cuttings taken

by other laboratories, the amylase mapping performed on the bite mark section, and the

degradation in the DNA that may have occurred over fourteen years. Dr. Heinig testified that

saliva and epithelial cells from the mouth contain a wealth of DNA whereas DNA from casual

touching generally results in the transfer of a small amount of DNA. Accordingly, Dr. Heinig

concluded that it was more likely that the biter’s DNA was included in the testing she performed.

           {¶78} On cross-examination, Dr. Heinig admitted that swabs from a person’s mouth

generally produce millions of cells, but that she had not even been able to quantify the amount of

cells she had obtained from 19.A.1 and 19.A.2 because the amount was so low. Dr. Heinig also

admitted that, on at least one locus, the major profile that emerged in 19.A.1 was different than

the major profile that emerged in 19.A.2. Specifically, a 15 allele emerged at DYS437 in 19.A.1,

but a 14 allele emerged at the same locus (DYS437) in 19.A.2, with the 15 allele shifting to a

minor allele that fell beneath DDC’s threshold. Dr. Heinig conceded that, in order to have two

different male profiles, either contamination or DNA from transfer DNA had to have occurred.

Nevertheless, she indicated that it “could very well be that the minor alleles are from

contamination or transfer DNA or touch DNA. And [ ] the major profile is from saliva.” Dr.
                                                 37


Heinig testified that “with this type of a bite[]mark you would expect to get saliva,” so she

thought there was “a high likelihood” that the DNA she found came “from saliva rather than

touch DNA.”

       {¶79} Dr. Rick Straub, a Ph.D. in genetics and independent consultant on forensic DNA

testing, also testified for the defense. To form his opinions in this case, Dr. Straub indicated that

he reviewed all of the results from the FBI, SERI, DDC, and BCI. Dr. Straub testified that

DDC’s testing obtained “[v]ery low level male DNA,” but that “the individual that bit [Margo’s

lab coat] would have to have left a crucial amount of their cellular material on it.” Dr. Straub

testified that saliva is an excellent source of DNA because “the epithelial layer on the inside of

your mouth sloughs off cells constantly.” Consequently, Dr. Straub opined that some of the

DNA that DDC found “should be from the biting event.”

       {¶80} In his affidavit summarizing his findings, Dr. Straub averred:

       There is a strong possibility that some male DNA found in the bite mark area of
       the lab coat would have come from the perpetrator’s saliva or skin, rather than
       exclusively from someone unrelated to the attack who may have deposited his
       DNA there by incidental touching. While it is theoretically possible that the
       perpetrator’s saliva or skin would not be detected in a Y-STR test of the bite mark
       area of the lab coat, and that the same test would simultaneously detect the DNA
       profiles of men who engaged in incidental touching of that area of the lab coat,
       such a scenario is somewhat far-fetched and illogical, and would not represent the
       most likely outcome. It is far more likely that the male DNA found in the bite
       mark area in the testing conducted in 2012 came from the perpetrator biting the
       victim’s arm during the attack. This conclusion is reinforced by the fact that
       [BCI’s] Y-STR testing of cuttings from the lab coat that were taken outside the
       bite mark area did not find male DNA.

Dr. Straub averred that “one would expect to find the Y-STR profile of the attacker before one

would find the Y-STR profile of a male who engaged in incidental touching of the lab coat

before or after the attack.”
                                                38


       {¶81} Dr. Straub also testified at the hearing that he felt “that biting activity should

leave a lot more cellular material than touch would.” Dr. Straub testified that DNA left when an

individual merely touches an item is “highly variable,” with the amount of DNA left on an object

varying from person to person and varying depending on the pressure of the touch involved. He

further testified that the location of the bite mark on Margo was an unlikely place for casual

touching and that the lack of DNA on the four other spots BCI tested on the lab coat

corroborated his theory that the lab coat had not been subjected to a lot of transfer DNA. Dr.

Straub gave several examples of things that could explain the low level of male DNA that DDC

discovered on the cuttings it took from the bite mark section. He hypothesized that DNA loss

could have occurred due to multiple agencies taking cuttings of the bite mark section, the

amylase mapping SERI conducted on the entire bite mark section, and the swabbing that SERI

took of the bite mark section to test for blood. Dr. Straub also testified, however, that it was

unlikely that any of the labs involved in the DNA testing had contaminated the lab coat because

of the precautionary protocols that labs follow when testing items.

       {¶82} As to the testing conducted by SERI in 1998, Dr. Straub opined that just because

the confirmatory test did not show amylase, “that does not necessarily mean there was not saliva

there.” Dr. Straub testified that the initial amylase mapping test could have “removed most of

the amylase activity” such that there was an insufficient amount of amylase for the confirmatory

test. Dr. Straub also averred in his affidavit that, “amylase testing, particularly back in 1998,

would sometimes produce false negatives (i.e., failing to detect amylase when it is present), just

as it would sometimes produce false positives.” Additionally, Dr. Straub pointed to the testing

SERI conducted as evidence that, even in 1998, the DNA evidence left by the biter may have

been minimal. Dr. Straub noted that SERI had examined the three cuttings it made under a
                                                  39


microscope and had only identified epithelial cells on two of the three samples at “a fairly low

level.” Consequently, Dr. Straub testified that even by the time SERI conducted its testing in

1998 “there was very little cellular material left.”

       {¶83} On cross-examination, Dr. Straub admitted that DDC had only found “a very low

number” of cells on 19.A.1 and 19.A.2 despite the fact that saliva generally contains over a

million DNA cells. Dr. Straub also admitted that amylase testing sometimes produces false

positives, so the initial test SERI conducted could have incorrectly tested positive for amylase

when, in fact, there was no saliva, as indicated by the confirmatory test. Dr. Straub conceded

that it was possible that the biter’s DNA was not present on the lab coat. He further conceded

that there were partial profiles from at least two males on the bite mark section so the possibility

of contamination or transfer DNA could not be eliminated. Additionally, he conceded that, if the

partial profiles that DDC discovered were not from the biter, DDC’s exclusion of Prade was

meaningless. Even so, Dr. Straub opined that the biter’s DNA “should be part of [DDC’s]

sample somehow, some way, because he would have left more DNA on it than anyone could

have through touching.”

       {¶84} Dr. Elizabeth Benzinger, the Director of Research for BCI, testified for the State.

Dr. Benzinger testified that the ideal input amount of DNA for testing purposes is one nanogram

of DNA, which amounts to approximately 150 cells. Meanwhile, the lowest reference amount is

.023 nanograms, which amounts to approximately four cells.             With regard to the DNA

extractions that DDC obtained, Dr. Benzinger testified that 19.A.1 contained about three to five

cells and 19.A.2 contained about ten cells. She explained that many of the loci did not return

results on DDC’s extractions because “[w]e’re just at the threshold where it’s just possible now

to get results but not all of the tests are working. There’s not enough DNA.”
                                               40


       {¶85} In a laboratory report that Dr. Benzinger co-signed with the State’s other expert,

Dr. Lewis Maddox, Drs. Benzinger and Maddox wrote:

       We agree that Douglas Prade is excluded as a contributor to the partial DNA
       profiles obtained from the bite mark * * *. However, DNA testing has failed to
       identify a full DNA profile besides that of Margo Prade from the bite mark * * *.
       We question the relevance of the partial mixed profiles obtained. Within one year
       of the crime, SERI was unable to find evidence of saliva on the bite mark area,
       suggesting that the amount of saliva or cells or DNA originally deposited was
       very low. Y-STR testing, capable of identifying male DNA even in the presence
       of the blood stains from Margo Prade, failed to obtain a full male DNA profile.
       Instead, a mixture of partial male profiles was obtained. The presence of multiple
       low-level sources of DNA is most easily explained by incidental transfer
       (patients, police, lab workers, court officials).

Dr. Benzinger also testified at the hearing that, while Prade was excluded as a contributor of the

partial male profiles obtained from the bite mark section, she had no way of knowing whether

the DNA of the biter was present.

       {¶86} Dr. Benzinger agreed that, based on its preliminary testing, SERI had removed

the three areas of the bite mark section that showed probable amylase activity. Accordingly, the

areas that had the best probability of containing saliva were never tested for male DNA and were

no longer available for testing. Even so, Dr. Benzinger noted that the confirmatory test for

amylase had resulted in a negative result. Dr. Benzinger contrasted the preliminary test from the

confirmatory test as follows:

       [T]he amylase mapping test is taking a piece of paper that has been infiltrated
       with starch, and it’s damp, and you press it on the evidence, and wait for the
       amylase enzyme to diffuse up into it and break down the starch. And then you
       add iodine, and the iodine turns the starch blue, and where you see clear spots you
       know that that is where there is amylase activity.

       But that test is very difficult to interpret because it’s prone to, if some of the
       starch sticks to the material, you’d have a light spot, and that might be amylase
       activity or it might just be where your starch is sticking.

       So it’s a presumptive test. It helps us to zero in on the area that might have some
       amylase activity.
                                                41


       And the confirmatory test is where you actually take a little cutting of the material
       and you do this test in a test tube, so * * * you’re looking for a change in the color
       of the solution.

Dr. Benzinger specified that “[i]f the confirmatory test is negative, then your results are

negative.”

       {¶87} As previously noted, Dr. Benzinger testified that there was no way to know where

the partial male profiles DDC identified came from or when they were deposited on the lab coat.

She opined, however, that, if the biter had left his saliva on the coat, she would have expected to

find more DNA in the extractions taken from the bite mark section.

       {¶88} Dr. Lewis Maddox, the DNA technical leader for BCI, also testified for the State.

Dr. Maddox testified that a typical DNA standard is taken from the mouth by way of buccal

swab due to the large amount of DNA that is present in the mouth. Dr. Maddox specified that

BCI usually has to “take a smaller cutting or dilute [a] sample in order to target [their] range for

[a DNA] test” from a buccal swab due to the fact that the swab contains too much DNA. Dr.

Maddox confirmed that DDC had “a very small number of cells with male DNA” in its

extractions and that no strong profile had emerged. Dr. Maddox agreed that DDC’s results

evidenced more than one partial male profile and that “the difference between [the] major type

and [the] minor type [was] not very strong.” According to Dr. Maddox, the results were “more

indicative of transfer of some type of DNA.” Dr. Maddox specified that he did not “see a strong

profile here like [he] would expect from one individual that’s * * * bit[ten] an item.”

       {¶89} Dr. Maddox testified that preliminary amylase testing does not consume or alter

the amylase that is present on a sample such that the amylase would not be detected with follow-

up testing. Accordingly, Dr. Maddox testified that he would have expected SERI to confirm the

presence of amylase back in 1998 had there been a “slobbering killer,” as suggested by one of
                                                42


the defense witnesses at trial. Dr. Maddox testified that he also “would expect that we would

have obtained a male profile of strong significant signal” had the biter left a significant amount

of DNA on Margo’s lab coat. Instead, Dr. Maddox pointed out that DDC discovered two partial

profiles without “a significant difference in the contributions of those two.”       Dr. Maddox

explained:

       I would expect if you had a large amount of DNA there from a person that created
       a bite[]mark, I would expect that you still would have seen more DNA from that
       individual versus a background level, and then also even within that background
       level, you’ve got at least two individuals here that are about the same amount.

Because of the low level of results obtained, the appearance of more than one partial profile, and

the lack of consistency in the major profile with regard to the multiple profiles, Dr. Maddox

concluded in his laboratory report that “[t]he presence of multiple low-level sources of DNA is

most easily explained by incidental transfer,” rather than the presence of the biter’s DNA.

       {¶90} Dr. Maddox also testified regarding the cuttings that BCI took from the lab coat.

Maddox testified that, unlike DDC’s threshold of 100 RFUs, BCI’s threshold for allele

recognition is 65 RFUs. Accordingly, BCI will rely on results that even DDC will not rely on, as

DDC’s threshold is 35 RFUs higher than BCI’s. BCI’s first cutting, labeled 111.1, was taken

from the very middle of the bite mark, directly next to and to the left of the 19.A.1 cutting taken

by DDC. That cutting (111.1) was then swabbed on its front and back sides to create 111.2 and

111.3. Dr. Maddox testified that the Y-STR testing performed on 111.1 failed to produce any

DNA profile whatsoever. Meanwhile, 111.2 and 111.3 produced a partial male profile, but BCI

determined that the results were “insufficient for comparison purposes.” Dr. Maddox explained

that BCI interprets its Y-STR testing results as a whole, rather than by each individual locus, and

that overall, for 111.2 and 111.3, there was “not enough information there for [BCI] * * * to

make an exclusion for the sample.”
                                                43


       {¶91} In addition to 111.1, 111.2, and 111.3, Dr. Maddox also testified that BCI took

four other cuttings of the lab coat to determine whether it had been subjected to widespread

contamination. In particular, BCI tested: (1) the area just outside the bite mark section; (2) the

left forearm area; (3) the right arm area in the same spot where the bite mark had occurred on the

left; and (4) the back area, nearest the bottom of the coat. Dr. Maddox testified that Y-STR

testing BCI conducted on the four cuttings failed to detect any male profile(s).

       Bite Mark Identification Evidence

       {¶92} Dr. Mary Bush, an expert in forensic odontology research, testified for the

defense. Dr. Bush testified that, for bite mark identification to be reliable, one must first accept

that human dentition is unique and that unique dentition is capable of transferring to human skin

in a unique way. According to Dr. Bush, neither premise can be scientifically proven at this

point in time.

       {¶93} Dr. Bush testified that she had conducted numerous studies that showed dentition

could not be established as unique through mathematical uniqueness. Specifically, Dr. Bush had

made measurements of teeth within a specific population using specific data points and had

found teeth that were mathematically indistinguishable within that population, meaning that they

were not unique. Dr. Bush opined that, because the difference in teeth cannot be quantified in a

mathematical and statistical way, the uniqueness of dentition cannot be “supported as of today.”

       {¶94} Dr. Bush also testified that she had conducted numerous studies on the ability of

dentition features to accurately transfer to skin. Dr. Bush explained that she conducted studies

using a mechanical jaw (dental models mounted on a vice grip) to bite cadavers multiple times.

In one particular study, Dr. Bush bit a cadaver 23 times using the same set of teeth and each bite

mark appeared to be different. Dr. Bush testified that her studies allowed her to conclude that
                                                44


she was unable to predict the range of distortion that occurs when a bite mark is made to skin.

Dr. Bush agreed that, based on her studies, skin has not been “scientifically established as an

accurate recording medium of the biting dentition.”

       {¶95} Dr. Bush admitted that her expertise was purely scholarly in nature and that she

had never examined any “real-life bite[]marks” in her career. On cross-examination, she further

admitted that cadavers differ from living people in that their internal temperatures cannot be

raised to 98.6 for purposes of testing, they do not bruise, and any movement that might occur in a

living person during a biting event can only be approximated on a cadaver by having one person

manipulate the cadaver while the other operates the mechanical jaw. Moreover, Dr. Bush

admitted that she placed all of the dots she used as data points in her mathematical uniqueness

studies on the teeth herself, such that she had to have a statistician determine a rate of error for

her placement of the dots.

       {¶96} Dr. Franklin Wright, Jr., an expert in forensic odontology, testified for the State.

Dr. Wright testified that he is board certified in forensic odontology, has personally examined

hundreds of actual bite marks throughout the course of his career, and has testified as an expert

in forensic odontology on numerous occasions. Dr. Wright opined that human dentition is

unique and capable of transferring to human skin in certain instances, but that the science of bite

mark analysis suffers due to analysts who “tend to overvalue very weak and poor bite[]mark

evidence and reach conclusions that are not supportable.” According to Dr. Wright, bite mark

evidence is generally accepted within the scientific community, but its value in any specific case

depends upon the subjective interpretation of the analyst examining it.

       {¶97} Dr. Wright pointed out several flaws in Dr. Bush’s studies. Dr. Wright noted that

the proper placement of data points in any mathematical uniqueness study is “absolutely
                                                45


critical,” as improper placement will affect all of the study results. Dr. Wright explained that

when he uses data points to mathematically compare teeth, he takes digital photos of the teeth,

blows up the pictures until they pixilate, and uses the pixilation points to place the data points.

Dr. Wright criticized Dr. Bush’s mathematical uniqueness studies because she had placed the

dots for the data points by hand. Dr. Wright showed several examples of images of teeth on

which dots had been placed by hand. Specifically, he showed that, when those images were

enlarged, they showed that the dots for the data points had not been placed on the exact edges of

the teeth at issue.

        {¶98} As to Dr. Bush’s cadaver studies, Dr. Wright testified that cadaver skin simply

cannot compare with living skin. Dr. Wright explained that cadaver skin only distorts after a bite

for two to three minutes at most because, unlike live skin, no bruising, contusions, or lacerations

occur. Dr. Wright also testified that using a mechanical jaw to bite is problematic because the

jaw operates on a fixed hinge that cannot mimic the wider range of movement that an actual jaw

is capable of. According to Dr. Wright, “[t]he patterns that are created in the real world

bite[]mark case do not at all resemble the patterns [in] cadaver pinching.”

        {¶99} Dr. Wright testified that, once it is determined that a bite mark is a human one,

there are five categories that can be used to describe the link between the bite mark and a

suspected biter. Specifically, a bite mark analyst can conclude that a person is the biter, is a

probable biter, cannot be excluded as the biter, can be excluded as the biter, or that the

identification is inconclusive. Dr. Wright testified that he had never used the first category

(person is the biter) in his career because people do have similar sets of dentitions and “if you’re

saying that the person is the biter, to [him], it would have to be so exclusive and so convincing

that it would have to have been witnessed.” Dr. Wright further testified that he had used the
                                                    46


second category, probable biter, a few times and that category means that it is “more likely than

not this person’s the biter.” Dr. Wright explained that the third category (cannot be excluded as

the biter) means that “there’s some characteristics there that show some linking but nothing

that’s definitive enough to include.” Meanwhile, exclusion means there is “no association”

between the suspected biter and the pattern and inconclusive means the bite mark looks like a

human bite mark, “but there’s really not anything else you can say about it.”

       {¶100} According to Dr. Wright, biter identification in an open population, meaning one

where anybody in the world can be the biter, is “simply not supported.” By that same token, if a

closed population of suspected biters had similar teeth, Dr. Wright opined that it “would be very

difficult, if not impossible, even with a great bite[]mark * * * to separate those individual

dentitions because of the similarity of the teeth.” Nevertheless, Dr. Wright opined that, when a

limited population of suspected biters exists and the suspected biters have different dentitions, “I

think very reliably you can use bite[]mark analysis for biter exclusion or biter identity.” Dr.

Wright defined a closed population as “the suspected population of people who had contact with

that victim at the time that the event occurred.”

       {¶101} On cross-examination, Dr. Wright admitted that bite mark testimony has helped to

convict innocent people who were later exonerated based on other evidence, such as DNA. He

further admitted that bite mark evidence should only be used as part of the evidence that exists in

a particular case and “should not be the only evidence.” As to the particular experts that testified

in the State’s case against Prade, Dr. Wright also agreed that their respective testimony was

problematic. In particular, Dr. Wright noted that Dr. Thomas Marshall had testified in absolute

terms that Prade was the biter, something Dr. Wright would not do, and Dr. Lowell Levine

testified that Prade’s dentition was consistent with the bite mark to Margo even though he also
                                                47


had admitted that he had a difficult time with the individualization of some of the characteristics

he observed in the bite mark pattern.

       Eyewitness Identification Evidence

       {¶102} Dr. Charles Goodsell, an expert in eyewitness memory and identification,

testified for the defense. Dr. Goodsell explained in detail how memory works and testified that

many factors may affect an individual’s ability to correctly recall an event, including the amount

of attention the individual paid to the event, the individual’s awareness of what they were

witnessing at the time it happened, the amount of time the individual had to observe the event,

and whether the individual was under any stress at the time the event occurred. Dr. Goodsell

was unable to offer any statistics about the frequency of misidentification, but testified that

misidentification is “not uncommon.” According to Dr. Goodsell, of the 300 cases that the

Innocence Project reported as resulting in exonerations, “faulty eyewitness testimony played a

role” in “approximately 75 percent of those cases.” Dr. Goodsell further testified that the

confidence level of an eyewitness is “one of the most influential factors a juror will consider

when considering eyewitness evidence.”

       {¶103} Dr. Goodsell offered several criticisms of the identifications made by Howard

Brooks and Robin Husk in Prade’s trial. As to Brooks, Dr. Goodsell noted that Brooks had

specifically testified that he “[d]idn’t pay it no attention” when he heard a car “peeling off” and

that his lack of focus could have made it difficult for him to accurately store and retrieve the

event. Dr. Goodsell also noted that: (1) Brooks did not know that a crime was occurring when he

witnessed the car drive off, (2) he only had a limited amount of time to view the driver, (3) his

view of the driver may have been obstructed by the glare of the glass between him and the

driver, and (4) he did not make an identification until almost three months after witnessing the
                                                48


event. According to Dr. Goodsell, all of the foregoing factors could have affected Brooks’

ability to correctly commit the driver to memory and to be able to identify him later.

Nevertheless, Dr. Goodsell noted that Brooks had indicated he was 100% accurate in his

identification; a factor that may have influenced the jurors in their decision-making.

       {¶104} As to Husk, Dr. Goodsell testified that he also was not aware that a crime would

be occurring when he met a man outside the Rolling Acres Dodge dealership the morning of the

murder. Dr. Goodsell also noted that: (1) there was a lengthy delay in between Husk’s viewing

of the man he believed to be Prade and his identification of Prade, and (2) Husk was exposed to

the media reports about Prade numerous times before making his identification. Dr. Goodsell

testified that, much like Brooks, Husk had been confident about his identification of Prade and

his confidence level could have influenced the jury.

       {¶105} On cross-examination, Dr. Goodsell admitted that it is possible for an eyewitness

to be accurate, regardless of the scenario. He further admitted that he had no opinion as to

whether Brooks and Husk actually had made an accurate identification. Dr. Goodsell conceded

that, even though he included in his affidavit that stress affects memory, he only had a general

understanding of that concept from reading literature on stress, as he never personally researched

the effect of stress on memory. He also conceded that he was not aware of any statistics,

regarding how often eyewitnesses are accurate in their identifications. As to Brooks’ ability to

accurately point out the other people who were in the parking lot of Margo’s medical building on

the morning of the murder, Dr. Goodsell testified that “people can be correct and they can

identify people.”

The Trial Court’s Analysis & Conclusion
                                                   49


        {¶106} With regard to the DNA evidence, the trial court relied upon several statements

from the Supreme Court’s decision in State v. Prade, 126 Ohio St.3d 27, 2010-Ohio-1842,

wherein the Supreme Court decided that Prade had not had a definitive prior DNA test. In

particular, the trial court determined that the exclusion of Prade in the underlying trial as a

contributor of the DNA found on the bite mark section of Margo’s lab coat was “meaningless”

because the PCR testing had excluded everyone other than Margo. Prade at ¶ 19. The trial court

further noted that the State’s expert, Dr. Thomas Callaghan, had agreed that the bite mark section

“contained the best possible source of DNA evidence as to [Margo’s] killer’s identity.” (Internal

quotations omitted.) The trial court wrote that:

        [f]or this [c]ourt’s analysis, it is undisputed that (1) Dr. Prade’s killer bit her on
        the left underarm hard enough to leave a permanent impression on her skin
        through two layers of clothing; [and] (2) her killer is highly likely to have left a
        substantial quantity of DNA on her lab coat over the bite mark when he bit Dr.
        Prade * * *.

The court also took as undisputed that DDC’s testing had uncovered at least two partial male

profiles within the bite mark section and that Prade was definitively excluded as a contributor of

either profile.

        {¶107} Based on all the DNA evidence the trial court received, the court made six

specific findings. Specifically, the court found that: (1) it was “far more plausible that the male

DNA found in the bite-mark section * * * was contributed by the killer” than anyone else

because “saliva is a rich source of DNA material, while touch DNA is a weak source”; (2) there

was a low probability of contamination because four other sections of the lab coat had been

tested and failed to find any male DNA; (3) the State’s suggestions as to the sources of possible

contamination were “highly speculative and implausible”; (4) the small quantity of DNA that

DDC found did not affect the reliability of the profiles it had obtained; (5) the small quantity of
                                                50


DNA that DDC found was attributable to different agencies having handled the bite mark section

and to the passage of time; and (6) Prade was conclusively excluded as the contributor of any of

the male DNA found on the lab coat. Later in its entry, the court wrote that it was not convinced

that the DNA results were “meaningless due to contamination, transfer touch DNA, or analytical

error.” The court specified that “the more probable explanations for the low level of trace male

DNA found on the bite-mark section of the lab coat are due to natural deterioration over the

years, and to the testing of the saliva DNA from the bite-mark section of the lab coat back in

1998.” The court also wrote that “[t]he saliva from those areas was consumed by the testing

procedure, and unfortunately, these areas cannot be retested at this time.”

        {¶108} With regard to the bite mark identification evidence, the trial court determined

that “[b]ite mark evidence * * * provided the basis for the guilty verdict” on Prade’s aggravated

murder count. (Emphasis omitted.) The trial court noted that neither Dr. Bush, nor Dr. Wright

had tendered an opinion with regard to the specific bite mark left on Margo, but that both had

criticized either the science behind bite mark identification or the bite mark identification

testimony that had been admitted at Prade’s trial. The trial court determined that “both experts’

opinions call into serious question the overall scientific basis for bite-mark identification

testimony.” Consequently, the court determined that the evidence presented at the PCR stage

would cause the jurors from Prade’s trial to “reconsider the credibility of the respective bite mark

experts[]” who testified at trial.

        {¶109} With regard to eyewitness identification, the trial court noted that the testimony of

both Brooks and Husk was problematic, given the length of time that had elapsed before either

man identified Prade. Based on the testimony of Dr. Goodsell, the court determined that a

number of factors could have adversely affected Brooks’ and Husk’s ability to accurately recall
                                                 51


the events of that day. Consequently, the court concluded that “[b]ased upon the Y-STR DNA

test results, and after reviewing Dr. Goodsell’s testimony and affidavit, the [c]ourt believes that a

reasonable juror would now conclude that these two witnesses were mistaken in their

identification of [Prade].”

       {¶110} As to the evidence that was presented at Prade’s trial, the trial court noted that all

of the evidence was circumstantial in nature. The court acknowledged that there was testimony

that Prade had called Margo a “slut” and that his behavior had both upset Margo and caused her

to be afraid, but wrote that, in the court’s experience, “friction, turmoil, and name calling are not

uncommon during divorce proceedings.” The court also acknowledged that there were problems

with Prade’s alibi and that the State had presented a financial motive for murder in the form of

numerous debts and evidence that Prade may have subtracted his outstanding debts from the

amount of Margo’s life insurance policy before her murder. Nevertheless, the court wrote that

the defense had presented evidence that Prade was not having financial problems and that the

subtractions Prade made from the insurance policy were performed after Margo’s death. The

court ultimately concluded it was unclear “[t]o what extent the jury was swayed by [the]

circumstantial evidence.”

       {¶111} After discussing all of the foregoing evidence, the trial court concluded that Prade

had established actual innocence by clear and convincing evidence. The court wrote:

       The [] circumstantial evidence remains tenuous at best when compared to the Y-
       STR DNA evidence excluding [Prade] as the contributor of the male DNA on the
       bite mark section of the lab coat or anywhere else. The accuracy of the two
       eyewitnesses’ testimony at trial remains questionable. The remaining evidence –
       the testimony by friends and family of Dr. Prade’s that she was in fear and/or
       mistreated by [Prade], the arguably faulty alibi and the deposit slip – is entirely
       circumstantial and insufficient by itself to support inferences necessary to support
       a conviction for aggravated murder.
                                                 52


The court concluded that “[b]ased on the review of the conclusive Y-STR DNA test results and

the evidence from the 1998 trial, the [c]ourt is firmly convinced that no reasonable juror would

convict [Prade] for the crime of aggravated murder with a firearm.”

This Court’s Analysis & Conclusion

       {¶112} This Court has conducted an exhaustive review of the record in this matter and

has arrived at several conclusions. First, we conclude that, while the results of the post-1998

DNA testing appear at first glance to prove Prade’s innocence, the results, when viewed critically

and taken to their logical end, only serve to generate more questions than answers. Second, we

conclude that the State presented a great deal of evidence at trial in support of the guilty verdicts

in this case. Third, we conclude, consistent with our precedent, that the jury was in the best

position to weigh the credibility of the eyewitnesses and to decide what weight, if any, to accord

the individual experts who testified at Prade’s trial. Finally, we conclude that, having reviewed

all of the evidence in this matter, the trial court abused its discretion when it granted Prade’s

PCR petition.

       {¶113} Without a doubt, Prade was excluded as a contributor of the DNA that was found

in the bite mark section of Margo’s lab coat. The DNA testing, however, produced exceedingly

odd results. Of the testing performed on the bite mark section, one sample (19.A.1) produced a

single partial male profile, another sample (19.A.2) produced at least two partial male profiles,

and a third sample (111.1) failed to produce any male profile. All of the foregoing samples were

taken from within the bite mark, some directly next to each other, but each sample produced

completely different results. Meanwhile, the testing performed on four other areas of the lab

coat also failed to produce any male profiles.
                                                53


         {¶114} There was a great deal of testimony at the PCR hearing that epithelial cells from

the mouth are generally plentiful. Indeed, Dr. Maddox testified that buccal swabs from the

mouth are the preferred method for obtaining DNA standards from people due to the high

content of cells in the mouth and that, because a buccal swab typically contains millions of cells,

it is usually necessary for BCI to either take a smaller cutting or to dilute a sample so that its

testing equipment can handle the amount of DNA that is being inputted for testing.              Dr.

Benzinger testified that the ideal amount of cells for DNA testing is about 150 cells and that the

threshold amount for testing is about four cells. There is no dispute that the testing that occurred

here was at or near the threshold amount. Specifically, Dr. Benzinger testified that 19.A.1 only

contained about three to five cells and 19.A.2 only contained about ten cells. Thus, despite the

fact that there are usually millions of cells present when the source of DNA is a person’s mouth,

the largest amount of DNA located here was ten cells. Moreover, those ten cells were not from

the same contributor.

         {¶115} When DDC tested 19.A.2, it discovered at least two partial male profiles. More

importantly, the major profile that had emerged when DDC tested 19.A.1, was different than the

major profile that emerged when DDC tested 19.A.2. While the results from 19.A.1 showed a 15

allele at the DYS437 locus, the results from 19.A.2 showed a 14 allele at the DYS437 locus, with

the 15 shifting to a minor allele position that fell below DDC’s reporting threshold. Thus, in

addition to the fact that two different partial profiles emerged in DDC’s tests, the major profile

that emerged was not consistent. It cannot be said, therefore, that even though multiple profiles

were uncovered, there was one consistent, stronger profile that emerged as the profile of the

biter.
                                                 54


       {¶116} The inconsistency in the major profile in DDC’s tests calls into question several

of the conclusions that Prade’s DNA experts made. For instance, Dr. Heinig stated:

       [B]ased on everything that I’ve testified [to], I believe that the major DNA that
       we obtained from [19.A.2] is very likely from the saliva, and that if there is
       contamination the minor alleles, for instance, could be from contact from another
       individual or more than one individual * * *.

Because the minor allele in 19.A.2 was the major allele in 19.A.1, however, it is difficult to

understand how Dr. Heinig could distinguish between the two and rely on one as “the major

DNA” while attributing the other to contamination. Similarly, Dr. Straub testified that he felt

“that the biting activity should leave a lot more cellular material than touch would; and,

therefore, if they’re getting any result, now certainly some of that should be from the biting

event.” Yet, DDC did not find “a lot more cellular material” from one profile. Instead, it

uncovered inconsistent major profiles within an extremely low amount of DNA cells.

       {¶117} Another significant reality about the bite mark section of Margo’s lab coat is that

amylase testing resulted in a negative test result.       Even back in 1998, therefore, it was

determined that no amylase (saliva) was present on the bite mark section. That fact rebuts any

assertion that there was a “slobbering killer.” It also undercuts the assumption made by both the

defense witnesses and the trial court that there had to be DNA from the biter on the lab coat due

to the large amount of DNA in saliva. Quite simply, there was never a shred of evidence in this

case that the killer actually deposited saliva on the lab coat. Even back in 1998, Dr. Callaghan

testified that “if someone bites someone else or that fabric, they may have left DNA there. It can

be of such a low level that it’s not detected. Or they may have left no DNA there.” (Emphasis

added.) The only enzyme test conducted to determine whether saliva was present, the amylase

test, was negative.   And while the preliminary test showed probable amylase activity, Dr.

Benzinger specified: “[i]f the confirmatory test is negative, then your results are negative.”
                                                   55


        {¶118} Although the trial court rejected the State’s contamination theories as “highly

speculative and implausible,” the results of the DNA testing speak for themselves. The fact of

the matter is that, while it is indisputable that there was only one killer, at least two partial male

profiles were uncovered within the bite mark. Even Dr. Heinig admitted that, for that to have

occurred, there had to have been either contamination or transfer. And, while the lab coat itself

was not contaminated, as evidenced by the negative results obtained on the four other locations

cut from the coat, the inescapable fact, once again, is that the bite mark section itself produced

more than one partial male profile. Whatever the explanation for how more than one profile

came to be there, the fact of the matter is that the profiles are there.

        {¶119} Both the defense experts and the trial court concluded that the only logical

explanation for the low amount of DNA found in the bite mark section was that a substantial

amount of the biter’s DNA was lost due to the various testing that occurred over the years and/or

the DNA simply degraded with time. Dr. Straub, in particular, deemed it “somewhat far-fetched

and illogical” to suggest that all of the partial profiles DDC discovered came from people other

than the biter. To conclude that one of the partial profiles DDC discovered belonged to the biter,

however, one also must employ tenuous logic. That is because the three to five cells from

19.A.1 uncovered one major profile, and the ten cells from 19.A.2 uncovered a different major

profile and at least one minor profile. The total amount of cells for each major profile, therefore,

had to be very close in number. For one of those major profiles to have been the biter, that DNA

would have had to either degrade at exactly the right pace or have been removed in exactly the

right amount to make it mirror the transfer/contamination DNA attributable to the other partial

profile(s) DDC found. It is no more illogical to conclude that all the partial profiles DDC

discovered were from transfer/contamination DNA, than it is to conclude that degradation or
                                                56


cellular loss occurred to such a perfect degree. The former conclusion also comports with both

Drs. Maddox and Benzinger’s opinion that “[t]he presence of multiple low-level sources of DNA

is most easily explained by incidental transfer.”

       {¶120} As previously noted, there is no dispute that Prade was definitively excluded as

the source of the partial male profiles that DNA testing uncovered. The problem is, if none of

the partial male profiles came from the biter, that exclusion is meaningless. Having conducted a

thorough review of the DNA results and the testimony interpreting those results, this Court

cannot say with any degree of confidence that some of the DNA from the bite mark section

belongs to Margo’s killer. Likewise, we cannot say with absolute certainty that it does not. For

almost 15 years, the bite mark section of Margo’s lab coat has been preserved and has endured

exhaustive sampling and testing in the hopes of discovering the true identity of Margo’s killer.

The only absolute conclusion that can be drawn from the DNA results, however, is that their true

meaning will never be known. A definitive exclusion result has been obtained, but its worth is

wholly questionable. Moreover, that exclusion result must be taken in context with all of the

other “available admissible evidence” related to this case.       R.C. 2953.21(A)(1)(b); R.C.

2953.23(A)(2).

       {¶121} The amount of circumstantial evidence that the State presented at trial in support

of Prade’s guilt was overwhelming. The picture painted by that evidence was one of an abusive,

domineering husband who became accustomed to a certain standard of living and who spiraled

out of control after his successful wife finally divorced him, forced him out of the house, found

happiness with another man, and threatened his dwindling finances. The evidence, while all

circumstantial in nature, came from numerous, independent sources and provided answers for

both the means and the motive for the murder.
                                              57


        {¶122} There was testimony that, even before the divorce, Prade frequently showed up in

uniform when Margo went out to socialize with her friends. As their relationship soured, there

was evidence that Prade progressively turned obsessive; recording Margo’s phone calls, calling

the babysitter to try to locate her, and going to her medical office at night. Numerous people

testified that Margo was afraid of Prade and that she had never expressed a fear of anyone else.

There also was testimony that Prade was verbally abusive, both before and after the divorce, and

that he turned physical when the two fought, pushing Margo’s head back and using his hand to

“push her nose in.” Moreover, there was testimony that, sometime in the months before her

murder, Prade had “grabbed [Margo] by her neck and told her he’d kill her.”

        {¶123} In terms of the motive for the murder, there was testimony that the murder

occurred around the same time that (1) Margo and Holston were contemplating marriage and

children, (2) Margo planned on seeking an increase in child support, and (3) Prade’s finances

were in jeopardy. Because Prade still had access to the marital home and to Margo’s mail, the

evidence was such that he might have had knowledge of any number of Margo’s plans, including

her plans to modify the child support. Williams, Margo’s attorney, testified that she sent Margo

a letter about the filing fee for the child support modification only a few days before Margo’s

murder. Meanwhile, there was testimony that Prade had spent the weekend before the murder in

Margo’s house where he easily could have seen the letter. Williams also testified that, when she

was looking for Margo’s insurance papers at Margo’s house on the day of the murder, Prade

stated that the papers should be there because he had “just [seen] them [there] a couple days

ago.”

        {¶124} Apart from the enormous difference in Margo and Prade’s salaries, Prade

admitted that he had incurred several hundred dollars in returned check and overdraft fees from
                                                 58


his bank in the months shortly before the murder and that, as of the day before the murder, his

checkbook balance was minus $500. Among the insurance Margo had was a $75,000 policy for

which Prade was the sole beneficiary. There was evidence that Prade had subtracted a variety of

his debts from that $75,000 policy amount on the back of a bank deposit slip dated October 8,

1997, a month before Margo’s murder.            And, while Prade claimed that he made those

subtractions after Margo died, there was evidence that at least one of the debt amounts (the debt

from Kay Jewelers) only corresponded to the amount of debt that was outstanding before the

murder, not after it. Further, Margo’s $75,000 policy was set to lapse in February 1998, some

three months after her murder. On the day of Margo’s murder, Prade was heard saying that he

had just seen Margo’s insurance policies in her house “a couple days ago.” Accordingly, there

was evidence that Prade was not only aware of the policy, but also that the policy was set to

expire in the very near future. Margo was murdered while the policy was still in effect and while

Prade was in a precarious financial position.

       {¶125} With regard to the murder itself, the evidence was that the murder was

premeditated and very personal. Whoever killed Margo was familiar with her schedule and

waited for her in the parking lot of her medical office. The killer then walked toward the van in

full view of Margo and gained access to it. Because there was testimony that the van had an

auto-lock feature that would have been engaged, either Margo unlocked the van doors to let the

killer in or the killer had the keys to the van. As such, the evidence refuted any theory that a

stranger killed Margo. Additionally, the period between which the killer entered and exited the

van was brief and neither Margo’s jewelry, nor her purse, were taken from the van. The

evidence, therefore, supported the conclusion that Margo’s killer entered her van for the sole

purpose of murdering her, rather than to steal any personal items from her. Moreover, the
                                                59


evidence supported the conclusion that the murder was very personal, as the attack was so brutal

and thorough. In particular, the killer bit Margo forcefully enough to bruise her through two

layers of clothing and shot her six times, despite the fact that either of the first two shots would

have incapacitated her. The killer also pulled Margo forward forcibly enough to rip the buttons

from her lab coat before discharging the last three shots.

       {¶126} As for Prade’s alibi, there was evidence that the gym at his apartment was only a

six minute drive from Margo’s medical office and that there would have been sufficient time for

Prade to murder Margo either before or after going to the gym. Lieutenant Myers recounted how

Prade relayed his whereabouts that day with eerie detail, calmly describing not only the specific

content of the television program he watched while he was at the gym, but also the exact order of

the exercise routine that a woman at the gym had performed. She also recounted how Prade

appeared as if he had just stepped out of the shower, despite his claim that he was near the end of

his lengthy workout. Further, there was evidence that Prade actively sought out the woman at

the gym and asked her to provide an alibi for him, even though Lieutenant Myers had

specifically instructed him not to speak to the woman. That same woman had a very well

established, consistent workout routine of five to seven days a week and, if the need for an alibi

arose, could have made for an ideal alibi witness.

       {¶127} In its judgment entry, the trial court noted that “friction, turmoil, and name calling

are not uncommon during divorce proceedings.” Friction, turmoil, and name calling, however,

are distinctly different than stalking, wiretapping, arguments with physical components, and

death threats. There was significant evidence that the negative situation between Margo and

Prade escalated far beyond any typical divorce proceeding. Moreover, that evidence stood

separate and apart from the expert testimony introduced at trial. It is wholly unclear to this Court
                                                 60


that “bite mark evidence * * * provided the basis for the guilty verdict” on the aggravated

murder count. The State presented an enormous amount of evidence in this case, and this Court

cannot say that any one piece of evidence resulted in the guilty verdict. Rather, it stands to

reason that all of that evidence, viewed as a whole, provided the basis for the guilty verdict.

       {¶128} With regard to the bite mark identification and eyewitness identification

testimony, each of the defense’s experts had critical things to say about the experts and

eyewitnesses who testified at trial. This Court has repeatedly held, however, that witness and

expert credibility determinations as well as the proper weight to afford those determinations fall

squarely within the province of the trier of fact. E.g., State v. Browning, 9th Dist. Summit No.

26687, 2013-Ohio-2787, ¶ 18; Krone v. Krone, 9th Dist. Summit No. 25450, 2011-Ohio-3196, ¶

16. Defense counsel at trial cross-examined the eyewitnesses on the majority of the weaknesses

raised by Dr. Goodsell, the eyewitness identification expert at the PCR hearing. The jury,

therefore, was well aware of the possible problems with the identifications of the respective

eyewitnesses and chose, nonetheless, to believe them.

       {¶129} As for the dental experts, the jury was essentially presented with the entire

spectrum of opinions on the bite mark at trial. That is, one expert testified that Prade was the

biter, one testified that the bite mark was consistent with Prade’s dentition, but that there was not

enough there to make any conclusive determination, and the third testified that Prade lacked the

ability to bite anything. Moreover, the expert who definitively said Prade was the biter, Dr.

Marshall, also said that the expert who determined a definitive inclusion could not be made (Dr.

Levine) was “one of the leading bite[]mark experts in the country.”            The jury also heard

testimony during cross-examination that dental experts often disagree and that bite mark

testimony has led to wrongful convictions. In short, the jury had much of the same information
                                                 61


before it at trial that the experts at the PCR stage presented and, in light of all that information,

found Prade guilty.

       {¶130} Having reviewed the entirety of the evidence, we must conclude that the trial

court abused its discretion when it granted Prade’s PCR petition. Given the enormity of the

evidence in support of Prade’s guilt and the fact that the meaningfulness of the DNA exclusion

results is far from clear, this Court cannot conclude that Prade set forth clear and convincing

evidence of actual innocence. That is, we are not firmly convinced that, given all of the

foregoing, “no reasonable factfinder would have found [Prade] guilty.” (Emphasis added.) R.C.

2953.21(A)(1)(b); R.C. 2953.23(A)(2). As such, it was an error for the trial court to grant

Prade’s petition and to order his discharge from prison. The State’s sole assignment of error is

sustained.

                                                 III

       {¶131} The State’s sole assignment of error is sustained. The judgment of the Summit

County Court of Common Pleas is reversed, and the cause is remanded for further proceedings

consistent with the foregoing opinion.

                                                                                Judgment reversed,
                                                                               and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                62


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     BETH WHITMORE
                                                     FOR THE COURT



HENSAL, J.
CONCURS.

BELFANCE, P. J.
CONCURRING IN JUDGMENT ONLY.

       {¶132} I concur in the majority’s judgment because I agree the trial court’s judgment

should be reversed, albeit for a different reason. I also concur in the majority’s analysis and

reasoning as to why the abuse-of-discretion standard is the appropriate standard of review.

       {¶133} R.C. 2953.23(A)(2) states

       Whether a hearing is or is not held on a petition filed pursuant to section 2953.21
       of the Revised Code, a court may not entertain a petition filed after the expiration
       of the period prescribed in division (A) of that section or a second petition or
       successive petitions for similar relief on behalf of a petitioner unless * * * [t]he
       petitioner was convicted of a felony, the petitioner is an offender for whom DNA
       testing was performed under sections 2953.71 to 2953.81 of the Revised Code or
       under former section 2953.82 of the Revised Code and analyzed in the context of
       and upon consideration of all available admissible evidence related to the
       inmate’s case as described in division (D) of section 2953.74 of the Revised
       Code, and the results of the DNA testing establish, by clear and convincing
       evidence, actual innocence of that felony offense * * *.
                                                63


Actual innocence

       means that, had the results of the DNA testing * * * been presented at trial, and
       had those results been analyzed in the context of and upon consideration of all
       available admissible evidence related to the person’s case as described in division
       (D) of section 2953.74 of the Revised Code, no reasonable factfinder would have
       found the petitioner guilty of the offense of which the petitioner was convicted * *
       *.

(Emphasis added.) R.C. 2953.21(A)(1)(b); R.C. 2953.23(A)(2).

       {¶134} Thus, the trial court was charged with examining all of the available admissible

evidence and then making the determination whether the defendant established by clear and

convincing evidence that no reasonable factfinder would have found him guilty of the offense of

aggravated murder. While I believe the trial court’s reasoning process is logical, upon close

examination of the journal entry, I would conclude that the trial court failed to appropriately

apply the standard at issue and, thus, abused its discretion. As noted above, the trial court was

required to consider whether the defendant established by clear and convincing evidence that no

reasonable trier of fact would have found Mr. Prade guilty of aggravated murder in light of all

the available admissible evidence and all of the results of the DNA testing.              See R.C.

2953.21(A)(1)(b); R.C. 2953.23(A)(2). And while at first glance it may appear the trial court

followed the standard, I would conclude that it did not actually do so. See R.C. 2953.21(A)(1);

R.C. 2953.23(A)(2).

       {¶135} Instead, it seems that the trial court first considered the DNA results in isolation,

found that the defense DNA experts presented the more logical interpretation of the results and

then took only the results presented by the defense DNA experts and considered that along with

the trial testimony and other post-conviction relief evidence. In other words, the trial court first

weighed the competing expert testimony and chose what it found to be the more reasonable

expert opinion and then considered the remainder of the evidence from the perspective of a
                                                 64


reasonable factfinder who did not have the State’s DNA expert testimony before it. Although

this distinction may appear subtle, it is critical. For purposes of actual-innocence post-conviction

relief, the trial court cannot make an initial determination as to which expert is more credible or

believable to the exclusion of other expert opinions. Unlike the typical trial scenario where a

trial court judge has discretion to select the more convincing expert, in the actual-innocence post-

conviction relief scenario, the status of the evidence must mirror that which actually would be

before the factfinder. Were this matter actually at trial, the trial court would not be choosing

which expert it found more credible prior to sending the jury for deliberation. Rather, the jurors

would be weighing the respective positions of the State and the defense along with all of the

other direct and circumstantial evidence. Thus, the trial court had to put itself in the shoes of a

reasonable juror who had before it both the State’s expert testimony and the defense expert

testimony adduced at the post-conviction hearing along with all of the other available evidence

and then consider whether any reasonable trier of fact could have found Mr. Prade guilty of the

offense. Because it is apparent that the trial court did not properly examine the evidence in this

manner, I agree the judgment must be reversed. However, I do not believe this Court should

undertake this analysis in the first instance and I am troubled that the main opinion’s analysis is

more in keeping with a de novo review of the matter. Therefore, I would remand the matter for

the trial court to properly apply the applicable post-conviction relief standard.

       {¶136} To be sure, in the post-conviction relief context this task is not easy. Moreover, it

is obvious that in light of the new evidence presented, a factfinder confronted with all of the

evidence could ultimately place less weight upon some of the circumstantial evidence that may

have seemed compelling, and ultimately determinative, during the initial trial. The new DNA

results obtained from Dr. Prade’s lab coat definitively exclude Mr. Prade as the source of the
                                                 65


DNA tested; on that the experts agree.5 Mr. Prade is not the source of any of the DNA recovered

from Dr. Prade’s lab coat. Moreover, the bite-mark identification testimony which was the

centerpiece of the physical evidence at trial has been discredited at the post-conviction hearing.

The problem is that the experts cannot agree on what the DNA results mean: Mr. Prade’s experts

assert that the biter’s DNA was highly likely to be present in the bite-mark area tested and, if that

is true, Mr. Prade could not be the biter or killer; however, the State’s experts maintain that the

DNA present instead likely represents incidental transfer and/or contamination and it cannot be

said with any certainty whether the biter’s DNA was present and tested, particularly in light of

the all the prior testing and the passage of time. However, as pointed out by Dr. Benzinger,

forensic DNA experts do not provide opinions as to how or when DNA was deposited, rather, the

experts report the facts concerning the DNA itself. In that regard, all of the experts agree that

Mr. Prade is definitely excluded as the contributor of any DNA tested from the bite-mark area.

       {¶137} The trial testimony established that the person who bit Dr. Prade went through

two layers of clothing that resulted in leaving a bite-mark impression on her skin. It was the

State’s position at trial that Dr. Prade’s killer made the bite mark, a position that was at the heart

of its case given its argument that the bite mark itself matched Mr. Prade’s dentition. At the

post-conviction hearing, the defense experts opined that, given that it is presumed that the killer

bit Dr. Prade, and that biting someone should leave saliva behind (which is an abundant source

of DNA), it is highly likely that at least some of the DNA recovered from the bite-mark area

would be from the killer. Dr. Straub agreed with trial experts that whoever made the bite mark




5
 In addition, Mr. Prade was excluded as a source of DNA on the fingernail clippings taken from
Dr. Prade.
                                                  66


would have had to leave a crucial amount of cellular material on the area and further concluded

that a forceful bite would be highly likely to leave enough DNA to be recoverable 14 years later.

Dr. Heinig also agreed that a hard bite mark would likely leave enough DNA on fabric so that, in

later conducting Y-STR testing, DNA from the biter could be detected. Dr. Maddox, one of the

State’s experts stated that he could not rule out the possibility that some of the DNA in the

sample did come from the person who bit Dr. Prade. Accordingly, the defense argued that the

State’s absolute position that all of the DNA present must have come from a weaker source of

DNA (i.e., transfer and/or contamination) rather than the undisputedly stronger source (i.e.,

saliva from the biter) was illogical, unreasonable, and highly speculative.6

       {¶138} During the hearing, there was much debate about whether there was amylase (a

component of saliva) present when the FBI began its testing in 1998. From the State’s

perspective, the absence of amylase bolstered its position that the source of the DNA on the bite

mark was not from the biter, but from contamination. The defense experts explained that the

absence of amylase in the confirmatory test did not necessarily mean that saliva had not been

present in the area.    Instead, the absence of amylase in the subsequent confirmatory test

performed by the FBI in 1998 could have been due to the treatment of the fabric which removed

the amylase present such that the confirmatory test would have been negative. Notwithstanding,

there was testimony that, because saliva is a rich source of DNA, the inability to confirm the

presence of amylase through amylase mapping did not mean that DNA from the cells in the

saliva would not be recoverable from the area.7


6
  As an example, Dr. Maddox theorized that Dr. Prade’s patients could have sneezed on her thus
depositing some DNA on her lab coat while the defense pointed out that there was absolutely no
evidence suggesting this occurred.
7
  The defense also presented a letter from the Ohio Attorney General’s office authored prior to
the DNA testing describing State expert Dr. Benzinger’s belief that (1) the absence of a
                                                67


       {¶139} The State’s experts also questioned the reliability of the DNA testing results due

to the low number of cells that were tested. However, the experts agreed that small quantities of

DNA do not preclude DNA testing and an exclusion is not necessarily unreliable simply because

there are fewer cells to test. Despite the low number of cells, the testing results that were relied

upon contained DNA amounts that were above the threshold necessary to obtain a reliable result.

It was further established that a reliable exclusion could be established with a partial profile.

The State also argued that the low number of cells supported the theory that the DNA that was

present was not from the biting killer but rather from random sources or contamination.

However, the defense experts explained that the low quantity of DNA could be due to all the

other testing (DNA, blood, and amylase) that had occurred resulting in a significant loss of some

of the DNA and the substantial amount of Dr. Prade’s blood on the coat which also could have

impacted the amount of recoverable DNA. In addition, degradation of the DNA could have

taken place over the passage of time. Moreover, the defense experts did not dispute the existence

of two partial male profiles, but instead noted that samples containing more than one DNA

profile are quite common. Further, because incidental transfer DNA is likely to be found in a

smaller amount and is a weaker DNA source, it would be reasonable to conclude that DNA that

was capable of being recovered after all this time was more likely to be from the biter (who

would have likely deposited a much larger quantity of DNA than someone who just touched Dr.

Prade). In this regard, defense testimony indicated that “drop in”8 contamination is very




confirmatory test for amylase did not eliminate the ability to find DNA and (2) that it was much
more likely to find identifiable DNA from saliva than from someone simply touching the coat
because saliva contains much greater quantities of DNA than skin cells which might flake off
due to touching an article of clothing.
8
  This occurs where an allele that is not supposed to be in a profile spontaneously appears in
amplification because of contamination.
                                                68


uncommon.      Moreover, while multiple theories were offered by the State as to how

contamination could have occurred, the defense experts rebutted these theories.9

       {¶140} With respect to the bite mark left on Dr. Prade’s skin, at trial there were differing

opinions by the three experts.      The defense expert at the post-conviction relief hearing

maintained that there is not enough scientific evidence to demonstrate that human dentition is

unique enough for bite-mark identification evidence to be reliable. The State’s post-conviction

hearing expert did not agree on that particular point but nonetheless cast doubt upon the expert

testimony at trial as well as whether any bite-mark identification testimony was appropriate in

this case. He acknowledged that the bite-mark testimony at the trial was problematic and that he

would not have testified that Mr. Prade was definitively the biter. In addition, the State’s expert

noted that bite-mark evidence should not be the sole evidence used to identify a suspect and that

bite-mark testimony had helped to convict people who were later exonerated. Thus, while the

three experts at trial were divided as to whether Mr. Prade could have made the bite mark, the

evidence at the post-conviction relief hearing would likely only further call into question the

experts at the trial who maintained that Mr. Prade was, or could have been, the biter on the basis

of bite-mark identification.

       {¶141} Also at the post-conviction relief hearing, the defense presented an expert on

eyewitness identification, who pointed out the problems with the identifications made by Mr.

Husk (the man from the dealership) or Mr. Brooks (the man outside Dr. Prade’s medical office).

For example, there was a lengthy delay from when Mr. Husk first viewed the person he later


9
  For example, the State argued that displaying the lab coat at trial could have led to
contamination. However, the defense pointed out that this was not possible because the sample
had been removed from the coat. In addition, the State was granted leave by the trial court to test
the lab coat for contamination; however, no DNA was found anywhere on the lab coat around
the areas of the bite mark.
                                                69


identified as Mr. Prade and when he actually identified Mr. Prade as the man he saw. With

respect to Mr. Brooks, the defense expert noted that Mr. Brooks did not have much time to see

the driver of the car and his view of the driver may have been obscured. In addition, Mr. Brooks

did not immediately identify Mr. Prade as the man he saw when questioned by police but

identified him only after his third meeting with police some three months after the murder after

much publicity about the murder in the media. Additionally, the expert pointed out that the jury

could have been swayed towards believing the eyewitnesses given the certainty they expressed

concerning their identifications.     In addition, the expert testified that faulty eyewitness

identification is not uncommon; he indicated that approximately 75% of the Innocence Project’s

300 exonerations involved misidentification by eyewitnesses.

       {¶142} Assuming this expert’s opinion would give a factfinder pause about the testimony

of those two eyewitnesses, it might likewise cause a juror to be more apt to find the identification

made by the woman from Mr. Prade’s gym to be more reliable in light of the fact that she had the

opportunity to see him for a longer period of time. She testified that Mr. Prade entered the gym

partway through her routine and that she could have arrived at the gym anywhere from 8:30 a.m.

to 9:30 a.m. to start her 30 minute workout. If she in fact arrived later, for example around 9:00

a.m., Mr. Prade would have been at the gym at the time Dr. Prade was killed.

       {¶143} Nonetheless, as noted above, the State also presented evidence at the post-

conviction relief hearing which offered a different explanation concerning the significance of the

DNA evidence. The State’s experts pointed out that the amount of DNA actually recovered from

the bite-mark area was quite small, which would not be expected in an area that was bitten and

covered in saliva. The State’s experts noted that the passage of time and the number of people

that handled the lab coat could support the conclusion that the DNA found represented
                                                 70


contamination and/or incidental transfer as opposed to DNA from the biter. They testified that

there was more than likely some level of incidental transfer/contamination because two partial

male DNA profiles were recovered from at least one of the samples. One of the State’s experts,

in discussing the sample containing the two partial male profiles, noted that there was not a

major difference in the strength of the major and minor profile obtained; thus, the expert

indicated that this was more likely to represent incidental transfer/contamination, as he would

expect a stronger profile if it was DNA from the biter. With respect to the amylase testing, the

State’s experts indicated that the fact that the presumptive test was positive but the confirmatory

test was negative supported the conclusion that the amount of cells even originally deposited was

very low. Moreover, the portions of the lab coat that presumptively tested positive for amylase

were consumed in the subsequent PCR DNA testing,10 which was conducted prior to the

availability of Y-STR DNA testing; therefore, the portions of the coat most likely to contain the

killer’s DNA were not even tested specifically for the presence of male DNA. Overall, given

that the forensic experts do not opine as to when or how DNA is deposited, the one certainty

agreed upon by the State and defense is that the DNA recovered was not Mr. Prade’s.

         {¶144} The trial record in this case is voluminous as is the record of the post-conviction

proceeding. This court should not undertake a de novo review of the evidence nor impose its

own reasoning process upon the trial court. The abuse-of-discretion standard of review by its

very nature permits a trial court to exercise discretion in making a determination so long as the

exercise of its discretion is not unreasonable, arbitrary, or unconscionable. An appellate court

may not impose its own choice when reviewing the trial court’s exercise of discretion but instead




10
     The PCR testing recovered only Dr. Prade’s DNA.
                                                 71


must evaluate whether the determination that was a product of the exercise of discretion was one

that was within the permissible range of choices available to the trial court.

       {¶145} At Mr. Prade’s 1998 trial, there was no DNA evidence that definitely excluded

him as the source of DNA on the bite mark, and instead there was at least one bite-mark expert

who opined that Mr. Prade was definitely the biter who made the bite mark on Dr. Prade’s arm.11

In 2014, there is DNA evidence obtained from the bite mark that all experts agree definitely

excludes Mr. Prade, and the bite-mark identification evidence has been severely discredited. The

question presented is whether a reasonable factfinder would find Mr. Prade guilty of aggravated

murder when faced with evaluating the competing opinions of the State and defense DNA

experts, all of the additional post-conviction evidence, and all of the trial evidence. As the trial

court did not properly consider this question, I would reverse and remand the matter for the trial

court to closely examine all of the evidence and apply the standard appropriately in the first

instance. In light of the foregoing, I concur in the judgment of the majority but would also

remand the matter for further consideration.


APPEARANCES:

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellant.

DAVID BOOTH ALDEN and LISA B. GATES, Attorneys at Law, for Appellee.

MARK B. GODSEY and CARRIE WOOD, Attorneys at Law, for Appellee.




11
   It is unlikely that a reasonable juror would find that same expert credible in light of the fact
that the State’s expert at the post-conviction relief hearing was critical of, and troubled by, that
expert’s definitive conclusion that Mr. Prade was the biter. Moreover, even the credibility of the
expert at trial who concluded that the bite mark was consistent with Mr. Prade’s dentition was
called into question by the State’s bite-mark expert during the post-conviction relief proceedings.